Exhibit 10.1
EXECUTION COPY
$400,000,000
CREDIT AGREEMENT
among
LEAR CORPORATION
(as reorganized pursuant to and under the Plan of Reorganization)
The Several Lenders from Time to Time Parties Hereto,
BARCLAYS BANK PLC,
as Documentation Agent
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent
Dated as of October 23, 2009
 
J. P. MORGAN SECURITIES INC.,
CITIGROUP GLOBAL MARKETS INC.,
and
UBS SECURITIES LLC
as Joint Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. DEFINITIONS
    1  
1.1. Defined Terms
    1  
1.2. Other Definitional Provisions
    23  
 
       
SECTION 2. AMOUNT AND TERMS OF LOANS
    24  
2.1. Loans
    24  
2.2. Procedure for Borrowing
    24  
2.3. [Reserved]
    25  
2.4. Maturity and Repayment of Loans
    25  
2.5. [Reserved]
    26  
2.6. Fees
    26  
2.7. Termination or Reduction of Commitments
    27  
2.8. Optional Prepayments
    27  
2.9. Mandatory Prepayments
    27  
2.10. Conversion and Continuation Options
    28  
2.11. Limitations on Eurodollar Tranches
    29  
2.12. Interest Rates and Payment Dates
    29  
2.13. Computation of Interest and Fees
    29  
2.14. Inability to Determine Interest Rate
    30  
2.15. Pro Rata Treatment and Payments
    30  
2.16. Requirements of Law
    31  
2.17. Taxes
    32  
2.18. Indemnity
    34  
2.19. Change of Lending Office
    35  
2.20. Incremental Facility
    35  
2.21. Intercreditor Agreement
    36  
 
       
SECTION 3. [RESERVED]
    36  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES
    36  
4.1. No Change
    36  
4.2. Existence; Compliance with Law
    36  
4.3. Power; Authorization; Enforceable Obligations
    37  
4.4. No Legal Bar
    37  
4.5. Litigation
    37  
4.6. No Default
    37  
4.7. Ownership of Property; Liens
    37  
4.8. Intellectual Property
    37  
4.9. Taxes
    38  
4.10. Federal Regulations
    38  
4.11. Labor Matters
    38  
4.12. ERISA
    38  
4.13. Investment Company Act; Other Regulations
    38  
4.14. Subsidiaries
    38  

i 



--------------------------------------------------------------------------------



 



              Page  
4.15. Use of Proceeds
    39  
4.16. Environmental Matters
    39  
4.17. Accuracy of Information, etc.
    40  
4.18. Financial Statements
    40  
4.19. Insurance
    40  
4.20. Security Documents
    41  
4.21. Solvency
    41  
4.22. Regulation H
    41  
 
       
SECTION 5. CONDITIONS PRECEDENT
    42  
5.1. Closing Date
    42  
5.2. Delayed Draw Funding Date
    45  
 
       
SECTION 6. AFFIRMATIVE COVENANTS
    46  
6.1. Financial Statements
    46  
6.2. Certificates; Other Information
    46  
6.3. Payment of Obligations
    48  
6.4. Maintenance of Existence; Compliance
    48  
6.5. Maintenance of Property; Insurance
    48  
6.6. Inspection of Property; Books and Records; Discussions
    48  
6.7. Notices
    48  
6.8. Environmental Laws
    49  
6.9. Additional Collateral, etc.
    49  
6.10. Post-Closing Matters
    51  
 
       
SECTION 7. NEGATIVE COVENANTS
    51  
7.1. Financial Covenants
    51  
7.2. Indebtedness
    53  
7.3. Liens
    55  
7.4. Fundamental Changes
    58  
7.5. Disposition of Property
    58  
7.6. Restricted Payments
    59  
7.7. Investments
    60  
7.8. Transactions with Affiliates
    61  
7.9. Swap Agreements
    61  
7.10. Changes in Fiscal Periods
    61  
7.11. Negative Pledge Clauses
    61  
7.12. Clauses Restricting Subsidiary Distributions
    62  
7.13. Lines of Business
    62  
7.14. Use of Proceeds
    62  
7.15. Optional Payments and Modifications in respect of Permitted Second Lien
Indebtedness
    63  
7.16. Sale and Leasebacks
    63  
 
       
SECTION 8. EVENTS OF DEFAULT
    63  
8.1. Events of Default
    63  
 
       
SECTION 9. THE AGENTS
    65  
9.1. Appointment
    65  
9.2. Delegation of Duties
    66  
9.3. Exculpatory Provisions
    66  

ii 



--------------------------------------------------------------------------------



 



              Page  
9.4. Reliance by Agents
    66  
9.5. Notice of Default
    67  
9.6. Non-Reliance on Agents and Other Lenders
    67  
9.7. Indemnification
    67  
9.8. Agent in Its Individual Capacity
    68  
9.9. Successor Administrative Agent
    68  
9.10. Execution of Loan Documents
    68  
9.11. Collateral Agent
    68  
 
       
SECTION 10. MISCELLANEOUS
    69  
10.1. Amendments and Waivers
    69  
10.2. Notices
    71  
10.3. No Waiver; Cumulative Remedies
    72  
10.4. Survival of Representations and Warranties
    72  
10.5. Payment of Expenses and Taxes
    72  
10.6. Successors and Assigns; Participations and Assignments
    73  
10.7. Adjustments; Set-off
    76  
10.8. Counterparts
    77  
10.9. Severability
    77  
10.10. Integration
    77  
10.11. GOVERNING LAW
    77  
10.12. Submission To Jurisdiction; Waivers
    77  
10.13. Acknowledgements
    78  
10.14. Releases of Guarantees and Liens
    78  
10.15. Confidentiality
    78  
10.16. WAIVERS OF JURY TRIAL
    79  
10.17. USA Patriot Act
    79  
10.18. Effectiveness
    79  

iii 



--------------------------------------------------------------------------------



 



SCHEDULES:

     
1.1A
  Commitments
1.1B
  Mortgaged Property
4.3
  Consents, Authorizations, Filings and Notices
4.14
  Subsidiaries
4.20(a)
  UCC Filing Jurisdictions
4.20(b)
  Mortgage Filing Jurisdictions
6.10
  Post-Closing Matters
7.2(d)
  Existing Indebtedness
7.3(f)
  Existing Liens

EXHIBITS:

     
A
  Form of Intercompany Subordinated Note
B
  Form of Assignment and Assumption
C
  Form of Compliance Certificate
D
  Form of Guarantee and Collateral Agreement
E
  Form of Intercreditor Agreement
F
  Form of Exemption Certificate
G
  Form of Closing Certificate

iv 



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT (this “Agreement”), dated as of October 23, 2009,
among (i) LEAR CORPORATION, a Delaware corporation, as reorganized pursuant to
and under the Plan of Reorganization (as defined below) (the “Borrower”),
(ii) the several banks and other financial institutions or entities from time to
time parties to this Agreement (the “Lenders”), (iii) BARCLAYS BANK PLC, as
documentation agent, and (iv) JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) and as collateral agent for the
Lenders (in such capacity the “Collateral Agent”).
INTRODUCTORY STATEMENT:
          WHEREAS, on July 7, 2009 (the “Petition Date”), the Borrower and
certain of its subsidiaries (the “Debtors”) filed voluntary petitions for relief
under Chapter 11 of Title 11 of the United States Code (as amended, the
“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”) and continued in the possession of
their property and in the management of their businesses pursuant to
Sections 1107 and 1108 of the Bankruptcy Code;
          WHEREAS, it is expected that on or about November 5, 2009, the
Bankruptcy Court will enter the Confirmation Order confirming the Debtors’ First
Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code,
dated September 18, 2009 (as in effect on the date of confirmation thereof and
as thereafter may be amended, the “Plan of Reorganization”); and
          WHEREAS, in connection with the confirmation and implementation of the
Plan of Reorganization, the reorganized Debtors have requested the Lenders to
make loans available to the reorganized Debtors to enable the reorganized
Debtors to, among other things, consummate the transactions contemplated by the
Plan of Reorganization and to pay related fees and expenses, and the Lenders
have agreed, subject to the terms and conditions hereof, to enter into this
Agreement.
          Accordingly, the parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS
          1.1.   Defined Terms. As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.
          “ABR”: for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of
1% and (c) the Eurodollar Rate with a one-month Interest Period commencing on
such day plus 1.0%; provided, that in no event shall ABR be less than 3.00% per
annum. Any change in the ABR due to a change in the Prime Rate, the Federal
Funds Effective Rate or such Eurodollar Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate, the
Federal Funds Effective Rate or such Eurodollar Rate, respectively.
          “ABR Loans”: Loans the rate of interest applicable to which is based
upon the ABR.
          “Acquisition”: any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or a substantial portion of the assets of a Person, or of all or a
substantial portion of any business or division of a Person, (b) the acquisition
of in excess of 50% of the capital stock, partnership interests, membership
interests or equity of any Person, or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is already a Subsidiary).

1 



--------------------------------------------------------------------------------



 



          “Additional Lender”: as defined in Section 2.20.
          “Administrative Agent”: JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.
          “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
          “Agent Indemnitees”: as defined in Section 9.7.
          “Agents”: the collective reference to the Administrative Agent and the
Collateral Agent.
          “Agreement”: as defined in the preamble hereto.
          “Applicable Margin”: a percentage per annum equal to (a) 4.50% in the
case of ABR Loans and (b) 5.50% in the case of Eurodollar Loans; provided that
if and as long as the Consolidated Leverage Ratio as of the last day of the most
recent fiscal quarter for which financial statements have been delivered
pursuant to Section 6.1 is equal to or less than 2.5 to 1.0, the percentage per
annum shall be reduced to 4.25% in the case of ABR Loans and 5.25% in the case
of Eurodollar Loans (with any change in the Applicable Margin pursuant to this
proviso to become effective on the date that is three Business Days after the
applicable financial statements have been delivered to the Lenders and to remain
effective until the next change shall become effective pursuant to this
proviso); provided further that at all times while an Event of Default shall
have occurred and be continuing, the percentage per annum shall not be reduced
pursuant to this proviso.
          “Approved Fund”: any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate
of an entity that administers or manages a Lender.
          “Arrangers”: the collective reference to J.P. Morgan Securities Inc.,
Citigroup Global Markets Inc. and UBS Securities LLC.
          “Asset Sale”: any Disposition of property or series of related
Dispositions of property excluding any such Disposition permitted by
Section 7.5(a) through (l).
          “Assignee”: as defined in Section 10.6(b).
          “Assignment and Assumption”: an Assignment and Assumption,
substantially in the form of Exhibit B.
          “Bankruptcy Code”: as defined in the recitals hereto.
          “Bankruptcy Court”: as defined in the recitals hereto.
          “Benefited Lender”: as defined in Section 10.7(a).

2 



--------------------------------------------------------------------------------



 



          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Borrower”: as defined in the preamble hereto.
          “Business”: as defined in Section 4.16(b).
          “Business Day”: a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close, provided, that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
          “Canadian Court”: the Ontario Superior Court of Justice, Commercial
List.
          “Canadian Debtors”: the Borrower’s Canadian Subsidiaries that are
Debtors.
          “Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries, but excluding
(i) such expenditures that are made in connection with the purchase,
replacement, substitution or restoration of assets to the extent of
(A) insurance proceeds (or other similar recoveries) paid (or reasonably
expected to be paid) on account of the loss of or damage to assets or (b) cash
awards of compensation arising from (or reasonably expected to arise from) the
taking by eminent domain or condemnation of assets, (ii) such expenditures that
are made with all or any portion of a Reinvestment Deferred Amount,
(iii) capitalized interest, (iv) such expenditures for which such Person is or
reasonably expects to be reimbursed in cash by a third party (other than any
Group Member), (v) such expenditures that are made with the proceeds of an
Excluded Issuance and (vi) such expenditures that are made to fund the purchase
price for assets acquired in Permitted Acquisitions.
          “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
          “Cases”: the cases of the Debtors before the Bankruptcy Court.
          “Cash Equivalents”: (a) securities issued or unconditionally
guaranteed or insured by the United States Government, the Canadian Government,
Japan or any member of the European Union or any other government approved by
the Administrative Agent (which approval shall not be unreasonably withheld),
(b) securities issued or unconditionally guaranteed or insured by any state of
the United States of America or province of Canada or any agency or
instrumentality thereof having maturities of not more than twelve months from
the date of acquisition and having one of the two highest ratings obtainable
from either S&P or Moody’s, (c) time deposits, certificates of deposit and
bankers’ acceptances having

3 



--------------------------------------------------------------------------------



 



maturities of not more than twelve months from the date of acquisition, in each
case with any Lender (or any affiliate of any thereof) or with any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia, Japan, Canada or any member of the European
Union or any U.S. branch of a foreign bank having at the date of acquisition
capital and surplus of not less than $100,000,000, (d) repurchase obligations
with a term of not more than seven days for underlying securities of the types
described in clauses (a), (b) and (c) entered into with any bank meeting the
qualifications specified in clause (c) above, (e) commercial paper issued by the
parent corporation of any Lender and commercial paper rated, at the time of
acquisition, at least “A-1” or the equivalent thereof by S&P or “P-1” or the
equivalent thereof by Moody’s and in either case maturing within twelve months
after the date of acquisition, (e) deposits maintained with money market funds
having total assets in excess of $300,000,000, (f) demand deposit accounts
maintained in the ordinary course of business with banks or trust companies,
(g) temporary deposits, of amounts received in the ordinary course of business
pending disbursement of such amounts, in demand deposit accounts in banks
outside the United States, (h) deposits in mutual funds which invest
substantially all of their assets in preferred equities issued by U.S.
corporations rated at least “AA” (or the equivalent thereof) by S&P; provided,
that notwithstanding the foregoing, Cash Equivalents shall, in any event,
include all cash and cash equivalents as set forth in the Borrower’s balance
sheet prepared in accordance with GAAP, and (i) other investments requested by
the Borrower and approved by the Administrative Agent.
          “CCAA Cases”: the cases commenced by the Canadian Debtors in the
Canadian Court under Section 18.6 of the Companies’ Creditors Arrangement Act.
          “Change of Control”: after the occurrence of the Effective Date,
(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof), of Capital Stock representing more than 35% of
the aggregate ordinary voting power represented by the issued and outstanding
Capital Stock of the Borrower; or (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated.
          “Chinese Acceptance Notes”: acceptance notes issued by Chinese banks
in the ordinary course of business for the account of any direct or indirect
Chinese Subsidiary of the Borrower or customers thereof to effect the current
payment of goods and services in accordance with customary trade terms in China.
          “Closing Date”: the date on which the conditions precedent set forth
in Section 5.1 shall have been satisfied or waived and the funding of the
Closing Date Loans occurs.
          “Closing Date Commitment”: as to any Lender, the obligation of such
Lender to make a Closing Date Loan to the Borrower in an aggregate principal
amount not to exceed the amount set forth under the heading “Closing Date
Commitment” opposite such Lender’s name on Schedule 1.1A. The original aggregate
amount of the Closing Date Commitments is $200,000,000.
          “Closing Date Loan”: as defined in Section 2.1.
          “Closing Date Percentage”: as to any Lender at any time, the
percentage which such Lender’s Closing Date Commitment then constitutes of the
aggregate Closing Date Commitments (or, at any time after the Closing Date, the
percentage which the aggregate principal amount of such Lender’s Closing Date
Loans then outstanding constitutes of the aggregate principal amount of the
Closing Date Loans then outstanding).

4 



--------------------------------------------------------------------------------



 



          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.
          “Collateral”: all property of the Loan Parties (other than Excluded
Property), now owned or hereafter acquired upon which a Lien is purported to be
created by any Security Document.
          “Collateral Agent”: as defined in the preamble hereto.
          “Commitment”: as to any Lender, the sum of the Closing Date Commitment
and the Delayed Draw Commitment of such Lender.
          “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes the Borrower and that
is treated as a single employer under Section 414 of the Code.
          “Compliance Certificate”: a certificate of the Borrower duly executed
by a Responsible Officer, on behalf of the Borrower, substantially in the form
of Exhibit C.
          “Conduit Lender”: any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.16, 2.17, 2.18 or 10.5 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.
          “Confirmation Order”: as defined in Section 5(h).
          “Consolidated Assets”: at a particular date, all amounts which would
be included under total assets on a consolidated balance sheet of the Borrower
and its Subsidiaries as at such date, determined in accordance with GAAP.
          “Consolidated Current Assets”: at any date, all amounts (other than
cash and Cash Equivalents) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of Borrower and its Subsidiaries at such date.
          “Consolidated Current Liabilities”: at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding the current portion of
any Funded Debt of the Borrower and its Subsidiaries.
          “Consolidated EBITDA”: for any period (and calculated without
duplication), Consolidated Net Income for such period excluding (a) any
extraordinary and non-recurring non-cash expenses, losses, income or gains as
determined in accordance with GAAP, (b) charges, premiums, expenses and any
gains associated with the discharge of Indebtedness, (c) charges relating to FAS
106, (d) any non-cash income included, and any non-cash deductions made, in
determining Consolidated Net Income for such period (other than any deductions
which represent the accrual of or a reserve for the payment of cash charges in
any future period), provided that cash payments made in any subsequent period in
respect of any item for which any such non-cash deduction was excluded in a
prior period shall

5 



--------------------------------------------------------------------------------



 



be deemed to reduce Consolidated Net Income by such amount in such subsequent
period, (e) stock compensation expense and non-cash equity linked expense,
(f) deferred financing fees (and any write-offs thereof), (g) write-offs of
goodwill, (h) an aggregate amount of up to (i) $200,000,000 for fiscal year
2009, and (ii) $150,000,000 for each fiscal year thereafter (provided that up to
$25,000,000 of such amount may be carried forward to the following fiscal year
or carried back to the preceding fiscal year) in respect of restructuring,
restructuring-related or other similar charges, (i) fees, costs, charges,
commissions and expenses or other charges incurred during such period in
connection with this Agreement, the DIP Credit Agreement, the Cases, the Plan of
Reorganization and the transactions contemplated by the foregoing, including the
write-off of receivables of Chrysler, GM and their affiliates as a result of
their respective bankruptcy filings, the termination or settlement of executory
contracts, professional and accounting costs fees and expenses, management
incentive, employee retention or similar plans (in each case to the extent such
plan is approved by the Bankruptcy Court to the extent required), litigation
costs and settlements, asset write-downs, income and gains recorded in
connection with the corporate reorganization effected in connection with the
winding up the Debtors prior to emergence, (j) foreign exchange gains and losses
and (k) any state or local taxes, plus, to the extent deducted in determining
Consolidated Net Income, the sum of (A) Consolidated Interest Expense, (B) any
expenses for taxes, (C) depreciation and amortization expense, (D) minority
interests in income (or losses) of Subsidiaries and (E) net equity earnings (and
losses) in Affiliates (excluding Subsidiaries). For purposes of calculating the
ratios set forth in Section 7.1(a) and (b), Consolidated EBITDA for any fiscal
period shall in any event include the Consolidated EBITDA for such fiscal period
of any entity acquired by the Borrower or any of its Subsidiaries in a Permitted
Acquisition during such period. Notwithstanding the foregoing, for purposes of
calculating Consolidated EBITDA for each of the four fiscal quarter periods
ending December 31, 2009, March 31, 2010 and June 30, 2010, Consolidated EBITDA
for such four fiscal quarter periods shall equal Consolidated EBITDA for the
period commencing on October 1, 2009 and ending on December 31, 2009, April 3,
2010 and July 3, 2010, as applicable, multiplied by 4, 2 and 4/3, respectively.
          “Consolidated Interest Expense”: for any period, the amount which
would, in conformity with GAAP, be set forth opposite the caption “interest
expense” (or any like caption) on a consolidated income statement of the
Borrower and its Subsidiaries for such period and, to the extent not otherwise
included in “interest expense”, any other discounts and expenses comparable to
or in the nature of interest under any Receivable Financing Transaction;
provided, that Consolidated Interest Expense for any period shall (a) exclude
(i) fees payable in respect of such period under Section 2.6, (ii) any
amortization or write-off of deferred financing fees during such period,
(iii) premiums paid in connection with the discharge of Indebtedness, (iv) any
non-cash expense, and (v) interest payments made by the Debtors during the
pendency of the Cases on pre-petition Indebtedness, and (b) include any interest
income during such period.
          “Consolidated Leverage Ratio”: as at the last day of any period of
four consecutive fiscal quarters, the ratio of (a) Consolidated Total Debt on
such day to (b) Consolidated EBITDA for such period.
          “Consolidated Net Income”: for any period, the consolidated net income
(or deficit) of the Borrower and its Subsidiaries for such period (taken as a
cumulative whole), determined in accordance with GAAP; provided that any
provision for post-retirement medical benefits, to the extent such provision
calculated under FAS 106 exceeds actual cash outlays calculated on the “pay as
you go” basis, shall not to be taken into account.
          “Consolidated Revenues”: for any fiscal period, the consolidated
revenues of the Borrower and its Subsidiaries for such period, determined in
accordance with GAAP.

6 



--------------------------------------------------------------------------------



 



          “Consolidated Total Tangible Assets”: as of any date of determination
thereof, the aggregate consolidated book value of the assets of the Borrower and
its Subsidiaries (other than patents, patent rights, trademarks, trade names,
franchises, copyrights, licenses, permits, goodwill and other similar intangible
assets properly classified as such in accordance with GAAP) after all
appropriate adjustments (including, without limitation, reserves for doubtful
receivables, obsolescence, depreciation and amortization), all as set forth in
the most recent consolidated balance sheet of the Borrower delivered pursuant to
Section 6.1 on such date of determination, determined on a consolidated basis in
accordance with GAAP.
          “Consolidated Total Debt”: at any date, the aggregate principal amount
of all Indebtedness of the Borrower and its Subsidiaries at such date,
determined on a consolidated basis, that would be required to be shown as debt
on a balance sheet of the Borrower prepared in accordance with GAAP, but
excluding Chinese Acceptance Notes and Earn-outs; provided that solely with
respect to the definition of “ECF Percentage”, Consolidated Total Debt shall be
determined as set forth above, but net of cash and Cash Equivalents of the
Borrower and its Subsidiaries in excess of $650,000,000 on the date of
determination.
          “Consolidated Working Capital”: at any date, the excess of
Consolidated Current Assets on such date over Consolidated Current Liabilities
on such date.
          “Consummation Date”: the date of substantial consummation (as defined
in Section 1101 of the Bankruptcy Code) of the Plan of Reorganization.
          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Debtors”: as defined in the preamble.
          “Default”: any of the events specified in Section 8.1, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “Defaulting Lender” any Lender that (a) has failed to fund any portion
of the Loans required to be funded by it hereunder within one (1) Business Day
of the date required to be funded by it hereunder, unless such failure is the
subject of a good faith dispute or subsequently cured (in which case such Lender
shall cease to be a Defaulting Lender as of the date of such cure), (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one (1) Business Day of
the date when due, unless such failure is the subject of a good faith dispute or
subsequently cured (in which case such Lender shall cease to be a Defaulting
Lender as of the date of such cure), or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.
          “Delayed Draw Availability Period”: the period from but excluding the
Closing Date to but excluding the date that is 35 days after the Closing Date.
          “Delayed Draw Commitment”: as to any Lender, the obligation, if any,
of such Lender to make a Delayed Draw Loan in a principal amount not to exceed
the amount set forth under the heading “Delayed Draw Commitment” opposite such
Lenders name on Schedule 1.1A. The original aggregate amount of the Delayed Draw
Commitments is $200,000,000.
          “Delayed Draw Commitment Fee”: as defined in Section 2.6(c).

7 



--------------------------------------------------------------------------------



 



          “Delayed Draw Loan”: as defined in Section 2.1.
          “Delayed Draw Funding Date”: the date on which the conditions
precedent set forth in Section 5.2 shall have been satisfied or waived and the
funding of the Delayed Draw Loans occurs.
          “Delayed Draw Percentage”: as to any Lender at any time, the
percentage which such Lender’s Delayed Draw Commitment then constitutes of the
aggregate Delayed Draw Commitments (or, at any time after the Delayed Draw
Funding Date, the percentage which the aggregate principal amount of such
Lender’s Delayed Draw Loans then outstanding constitutes of the aggregate
principal amount of the Delayed Draw Loans then outstanding).
          “DIP Agent”: JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the lenders under the DIP Credit Agreement.
          “DIP Credit Agreement”: the Credit and Guarantee Agreement, dated as
of July 6, 2009 among the Borrower and certain of its Subsidiaries, the lenders
from time to time party thereto, the DIP Agent and the other parties thereto, as
amended, supplemented or otherwise modified prior to the date hereof.
          “DIP Facility”: the term loan facility made available under the DIP
Credit Agreement.
          “Disclosure Statement”: the disclosure statement in respect of the
Plan of Reorganization, in form and substance reasonably satisfactory to the
Administrative Agent, distributed to certain holders of claims (as defined in
Section 101(5) of the Bankruptcy Code) against the Debtors.
          “Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof,
excluding any such transaction that yields Net Cash Proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) of $1,000,000 or less. The terms “Dispose”
and “Disposed of” shall have correlative meanings.
          “Dollars” and “$”: dollars in lawful currency of the United States.
          “Domestic Subsidiary”: any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States.
          “Earn-outs”: with respect to any Person, obligations of such Person
arising from a Permitted Acquisition which are payable to the seller based on
the achievement of specified financial results over time. The amount of any
Earn-outs at any time for the purpose of this Agreement shall be the amount
earned and due to be paid at such time.
          “ECF Percentage”: for any fiscal year (or, in the case of the first
period, the portion of the fiscal year following the first anniversary of the
Closing Date), (a) 50% if the Consolidated Leverage Ratio exceeds 1.75 to 1.00
as of the last day of such fiscal year, (b) 25% if the Consolidated Leverage
Ratio is equal to or less than 1.75 to 1.00 but exceeds 0.50 to 1.00 as of the
last day of such fiscal year and (c) 0% if the Consolidated Leverage Ratio is
equal to or less than 0.50 to 1.00 as of the last day of such fiscal year.
          “Effective Date”: the effective date of the Plan of Reorganization.

8 



--------------------------------------------------------------------------------



 



          “Eligible Assignee”: (a) a commercial bank, financial institution,
financial company, fund or insurance company that is engaged in making,
purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course or (b) any other Person that is not a competitor of the
Borrower or any of its Subsidiaries or an affiliate of any such competitor.
          “Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
          “Equity Sweep Percentage”: at any time, (a) 50% if the Consolidated
Leverage Ratio exceeds 1.75 to 1.00 as of the last day of the most recent period
of four consecutive fiscal quarters of the Borrower, (b) 25% if the Consolidated
Leverage Ratio is equal to or less than 1.75 to 1.00 but exceeds 1.00 to 1.00 as
of the last day of the most recent period of four consecutive fiscal quarters of
the Borrower and (c) 0% if the Consolidated Leverage Ratio is equal to or less
than 1.00 to 1.00 as of the last day of the most recent period of four
consecutive fiscal quarters of the Borrower.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate”: any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event”: (a) any Reportable Event; (b) the existence with
respect to any Plan of a non-exempt Prohibited Transaction; (c) any failure by
any Single Employer Plan to satisfy the minimum funding standards (within the
meaning of Sections 412 or 430 of the Code or Section 302 of ERISA) applicable
to such Single Employer Plan, whether or not waived; (d) a determination that
any Single Employer Plan is in “at risk” status (within the meaning of
Section 430 of the Code or Title IV of ERISA); (e) the incurrence by any Loan
Party or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Single Employer Plan, including but not
limited to the imposition of any Lien in favor of the PBGC or any Single
Employer Plan; (f) the incurrence by any Loan Party or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by any Loan Party or any
of its ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan
from a Loan Party or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, Insolvent, in Reorganization, or in endangered or
critical status (within the meaning of Section 432 of the Code or Section 305 or
Title IV of ERISA.
          “Eurocurrency Reserve Requirements”: for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.
          “Eurodollar Base Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on

9 



--------------------------------------------------------------------------------



 



Reuters Screen LIBOR01 page as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on Reuters Screen LIBOR01 page (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be reasonably
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 11:00 A.M., New York City time, two Business Days prior to
the beginning of such Interest Period in the interbank eurodollar market where
its eurodollar and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein.
          “Eurodollar Loans”: Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.
          “Eurodollar Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

         
 
  Eurodollar Base Rate
 
1.00 - Eurocurrency Reserve Requirements    

; provided, however, notwithstanding the foregoing, the Eurodollar Rate shall be
the greater of (x) such rate determined pursuant to the foregoing formula and
(y) 2.00% per annum.
          “Eurodollar Tranche”: the collective reference to Eurodollar Loans the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).
          “Event of Default”: any of the events specified in Section 8.1,
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.
          “Excess Cash Flow”: for any fiscal year of the Borrower (or shorter
period beginning on the first anniversary of the Closing Date through the end of
such fiscal year), the excess, if any, of (a) the sum, without duplication, of
(i) Consolidated Net Income for such fiscal year (or period), (ii) the amount of
all non-cash charges (including depreciation and amortization) deducted in
arriving at such Consolidated Net Income, (iii) decreases in Consolidated
Working Capital for such fiscal year (or period), and (iv) the aggregate net
amount of non-cash loss on the Disposition of property by the Borrower and its
Subsidiaries during such fiscal year (or period) (other than sales of inventory
in the ordinary course of business), to the extent deducted in arriving at such
Consolidated Net Income over (b) the sum, without duplication, of (i) the amount
of all non-cash credits included in arriving at such Consolidated Net Income,
(ii) the aggregate amount actually paid by the Borrower and its Subsidiaries in
cash during such fiscal year (or period) on account of Capital Expenditures
(excluding the principal amount of Indebtedness incurred in connection with such
expenditures and any such expenditures financed with the proceeds of any
Reinvestment Deferred Amount), (iii) the aggregate amount of all optional
prepayments of the Loans during such fiscal year (or period) (other than in
respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), (iv) the aggregate
amount of all regularly scheduled principal payments of Indebtedness (including
the Loans) of the Borrower and its Subsidiaries made in cash during such fiscal
year (or period) (other than in respect of any revolving credit facility to the
extent there is not an equivalent permanent reduction in commitments
thereunder), (v) increases in Consolidated Working Capital for such fiscal year
(or period), (vi) the aggregate net amount of non-cash gain on the Disposition
of property by the Borrower and its

10 



--------------------------------------------------------------------------------



 



Subsidiaries during such fiscal year (or period) (other than sales of inventory
in the ordinary course of business), (vii) minority interests in income and
earnings of Affiliates for which the Borrower has not received cash
distributions thereof, and (viii) all cash consideration paid with respect to
Permitted Acquisitions (except to the extent funded with the proceeds of
Excluded Issuances or Indebtedness), including, without limitation, payments in
respect of “earnouts” and similar payment obligations and seller notes, to the
extent included in arriving at such Consolidated Net Income.
          “Excess Cash Flow Application Date”: as defined in Section 2.9(c).
          “Excluded Issuance”: any Capital Stock of the Borrower issued (a) to
directors, employees or consultants of the Borrower or its Subsidiaries pursuant
to compensation plans or arrangements approved by the Board, (b) upon the
conversion or exercise of any Capital Stock of the Borrower outstanding on the
date hereof or issued hereafter as part of an Excluded Issuance, (c) to a Group
Member in accordance with Section 7.7, (d) to fund Capital Expenditures
permitted under Section 7.1(c) and (e) to fund the payment of any consideration
for a Permitted Acquisition in accordance with Section 7.7.
          “Excluded Property”: (i) property owned by any Excluded Subsidiary or
Foreign Subsidiary; (ii) receivables and customary related rights and assets
subject to a Receivables Financing Transaction; (iii) any property to the extent
that a grant of a security interest in such property pursuant to the Security
Documents is prohibited by any Requirements of Law of a Governmental Authority,
requires a consent not obtained of any Governmental Authority pursuant to such
Requirement of Law or is prohibited by, or constitutes a breach or default under
or results in the termination of or requires any consent not obtained under, any
contract, license, agreement, instrument or other document evidencing or giving
rise to such property or, in the case of any Investment, Pledged Stock or
Pledged Note (as such terms are defined in the Security Documents), any
applicable shareholder or similar agreement, except to the extent that such
Requirement of Law or the term in such contract, license, agreement, instrument
or other document or shareholder or similar agreement providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law; (iv) Vehicles (as defined in the Guarantee and
Collateral Agreement) and title documents therefor; (v) any Capital Stock held
by a Loan Party in (A) a joint venture, so long as (x) not more than 50% of the
aggregate Capital Stock of such joint venture is held by the Loan Parties in the
aggregate and (y) such Capital Stock is not subject to a Lien in favor of any
other Person and (B) any direct holding company of one or more joint ventures
under clause (A) of this clause (v), provided that such holding company does not
engage in any business or own any assets other than owning the Capital Stock of
such joint ventures; (vi) any property with respect to which the Administrative
Agent determines that the cost or burden of subjecting such property to a Lien
under the Security Documents is disproportionate to the value of the collateral
security afforded thereby; (vii) real property owned by the Loan Parties having
a fair market value estimated in good faith by the Borrower of less than
$5,000,000, provided that the aggregate fair market value of all such owned real
property located in the U.S. (as estimated in good faith by the Borrower) that
is Excluded Property shall not exceed $25,000,000 as of the Closing Date and
$25,000,000 as of the date the financial statements are delivered for the end of
any fiscal year of the Borrower; (viii) interests in real property leased,
subleased or licensed to any of the Loan Parties; and (ix) thirty-five percent
(35%) of the total outstanding voting Capital Stock of each new and existing
Foreign Subsidiary.
          “Excluded Subsidiary”: each Subsidiary of a Foreign Subsidiary and,
with respect to any requirement to enter into any Security Document, any Special
Purpose Subsidiary.
          “Facility”: the term loan facility made available to the Borrower
pursuant to this Agreement.

11 



--------------------------------------------------------------------------------



 



          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.
          “Foreign Subsidiary”: any Subsidiary of the Borrower that is not a
Domestic Subsidiary.
          “Funded Debt”: as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation or maturity and, in the case of the Borrower, Indebtedness in
respect of the Loans.
          “Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
          “GAAP”: generally accepted accounting principles in the United States
as in effect from time to time, except that for purposes of Section 7.1, GAAP
shall be determined on the basis of such principles in effect on the date hereof
and consistent with those used in the preparation of the most recent audited
financial statements delivered pursuant to Section 6.1(a) of the DIP Credit
Agreement.
          “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
          “Group Members”: the collective reference to the Borrower and its
Subsidiaries.
          “Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement to be executed and delivered by the Borrower and each Guarantor,
substantially in the form of Exhibit D.
          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing Person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of

12 



--------------------------------------------------------------------------------



 



instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and
(b) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
          “Guarantor”: each Domestic Subsidiary of the Borrower other than
(a) Excluded Subsidiaries, (b) Immaterial Subsidiaries (provided that all
Immaterial Subsidiaries excluded under this clause (b) and Section 6.9(c)(B)
shall not at any time contribute in the aggregate more than 5% of Consolidated
Assets or more than 5% of Consolidated Revenues), (c) joint ventures in which
not more than 85% of the aggregate Capital Stock of such joint venture is held
by the Loan Parties in the aggregate and (d) any direct holding company of one
or more joint ventures under clause (c) hereof, provided that such holding
company does not engage in any business or own any assets other than owning the
Capital Stock of such joint ventures.
          “Immaterial Subsidiary”: at any time, any Subsidiary of the Borrower
which, based on the financial statements most recently delivered pursuant to
Section 6.1(a) or (b), constituted less than 1% of Consolidated Assets or, for
the twelve month period ended on the date of such financial statements,
represented less than 1% of Consolidated Revenues, in each case determined using
the equity method of accounting in accordance with GAAP.
          “Incremental Amendment”: as defined in Section 2.20.
          “Incremental Facility”: as defined in Section 2.20.
          “Incremental Facility Closing Date”: as defined in Section 2.20.
          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services, which
would, in accordance with GAAP be shown on the liability side of the balance
sheet, (c) all obligations of such Person evidenced by notes, bonds, debentures
or other similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, (g) all Guarantee Obligations of such Person in respect
of obligations of the kind referred to in clauses (a) through (f) above, (h) all
obligations of the kind referred to in clauses (a) through (g) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, provided, if such Person has
not assumed or become liable for such obligation, the amount of such
Indebtedness shall be deemed to be the lesser of the fair market value of such
property or the obligation being secured thereby and (i) for the purposes of
Section 8.1(e) only, all obligations of such Person in respect of Swap
Agreements, but excluding (i) trade and other accounts payables incurred in the
ordinary course of such Person’s business, (ii) accrued expenses and deferred
compensation arrangements in the ordinary course, and (iii) advance payments in
the ordinary course. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person

13 



--------------------------------------------------------------------------------



 



is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, inventions, designs, patents, patent licenses,
trademarks, tradenames, domain names and other source indicators, trademark
licenses, technology, trade secrets, know-how and processes, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.
          “Intercompany Subordinated Note”: a promissory note, substantially in
the form of Exhibit A or otherwise in form and substance reasonably acceptable
to the Administrative Agent.
          “Intercreditor Agreement”: the Intercreditor Agreement to be executed
and delivered by the Administrative Agent, the Collateral Agent, the agent or
trustee for the Second Lien Term Loans and the Loan Parties, substantially in
the form of Exhibit E, as amended, modified and supplemented from time to time.
          “Interest Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
          “Interest Payment Date”: (a) as to any Eurodollar Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided
that if any Interest Period for a Eurodollar Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; (b) as to any ABR Loan,
the last day of each calendar quarter and the Maturity Date, (c) as to any Loan,
the date of any repayment or prepayment made in respect thereof, and (d) as to
any ABR Loan if an Event of Default is in existence, the last day of each
calendar month.
          “Interest Period”: as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:
     (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

14 



--------------------------------------------------------------------------------



 



     (ii) the Borrower may not select an Interest Period that would extend
beyond the Maturity Date; and
     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
          “Investments”: an advance, loan, extension of credit (by way of
guaranty or otherwise, but excluding trade debt incurred in the ordinary course
of business) or capital contribution to, or purchase any Capital Stock, bonds,
notes, loans, debentures or other debt securities of, or any assets constituting
a business unit of, or any other similar investment in, any Person. The amount
of any Investment by any Person on any date of determination shall be the
acquisition price of the gross assets acquired (including any liability assumed
by such Person to the extent such liability would be reflected on a balance
sheet prepared in accordance with GAAP) plus all additional capital
contributions or purchase price paid in respect thereof, without any adjustments
for increases or decreases in value, or write-ups, write-downs or write-offs
with respect to such Investment minus the amount of all cash returns of
principal or capital thereon, cash dividends thereon and other cash returns on
investment thereon or liabilities expressly assumed by another Person (other
than a Group Member) in connection with the sale of such Investment. Whenever
the term “outstanding” is used in this Agreement with reference to an
Investment, it shall take into account the matters referred to in the preceding
sentence.
          “LC Basket Limit”: $225,000,000 less the aggregate amount of any
Incremental Facility added to this Agreement pursuant to Section 2.20 that is a
revolving facility to the extent such revolving facility may be used for letters
of credit.
          “Lenders”: as defined in the preamble; provided, that unless the
context otherwise requires, each reference herein to the Lenders shall be deemed
to include any Conduit Lender.
          “Lien”: any mortgage, pledge, hypothecation, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
priority or other security agreement of any kind or nature whatsoever (including
any conditional sale or other title retention agreement and any capital lease
having substantially the same economic effect as any of the foregoing).
          “Liquidity”: on any date of determination, the sum, without
duplication, of (i) the cash and Cash Equivalents which are not subject to any
Liens (other than (a) Liens in favor of the Collateral Agent on behalf of the
Secured Parties, (b) Liens permitted by Section 7.3(c)(ii) and (c) inchoate
Liens arising by operating of law which are not the subject of enforcement
actions) held by the Borrower and its Subsidiaries on such date and (ii) the
aggregate availability under any loan agreements or other lines of credit of the
Borrower and its Subsidiaries on such date.
          “Loan Documents”: this Agreement, the Security Documents, the
Intercreditor Agreement, the Notes and any amendment, waiver, supplement or
other modification to any of the foregoing.
          “Loan Parties”: the Borrower and the Guarantors.
          “Loans”: collectively, the Closing Date Loans and the Delayed Draw
Loans.
          “Material Adverse Effect”: a material adverse effect on (a) the
business, property, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole or (b) the validity

15 



--------------------------------------------------------------------------------



 



or enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent, the Collateral Agent or the
Lenders hereunder or thereunder.
          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including asbestos, polychlorinated biphenyls
and urea-formaldehyde insulation.
          “Maturity Date”: the fifth anniversary of the Closing Date (the
“Scheduled Maturity Date”); provided that if the Second Lien Term Loans have a
scheduled final maturity date prior to the Scheduled Maturity Date and remain
outstanding on the date that is three months prior to such scheduled final
maturity date (the “Accelerated Maturity Date”), the Maturity Date shall be the
Accelerated Maturity Date.
          “Moody’s”: Moody’s Investors Service, Inc.
          “Mortgaged Property”: as defined in Section 4.20(b).
          “Mortgages”: collectively, any deeds of trust, trust deeds, hypothecs
and mortgages creating and evidencing a Lien on any real property made by the
Loan Parties in favor of or for the benefit of the Collateral Agent on behalf of
the Secured Parties in form and substance reasonably satisfactory to the
Administrative Agent, in each case securing the Obligations.
          “Multiemployer Plan”: a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
          “Net Cash Proceeds”: (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received), net of (i) attorneys’
fees, accountants’ fees, investment banking fees, amounts required to be applied
to the repayment of Indebtedness secured by a Lien expressly permitted hereunder
on any asset that is the subject of such Asset Sale or Recovery Event (other
than any Lien created pursuant to a Security Document) and other third-party
fees and expenses actually incurred in connection therewith and (ii) Taxes and
Other Taxes paid or reasonably estimated to be payable as a result of any Asset
Sale or Recovery Event (after taking into account any available tax credits or
deductions and any tax sharing arrangements), (b) in connection with any
issuance or sale of Capital Stock or any incurrence of Indebtedness, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith, and (c) in connection with any Receivable Financing
Transaction, the initial cash purchase price received by, or Indebtedness
incurred by, any Loan Party thereunder (and any increase in the aggregate funded
amount thereof) net of attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other customary fees and
expenses actually incurred in connection therewith.
          “Non-Excluded Taxes”: as defined in Section 2.17(a).
          “Non-U.S. Lender”: as defined in Section 2.17(d).
          “Notes”: the collective reference to any promissory note evidencing
Loans.

16 



--------------------------------------------------------------------------------



 



          “Obligations”: the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to a Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower and each
Guarantor (or, in the case of Specified Letters of Credit, each Group Member on
whose account such Specified Letter of Credit is issued and guarantee
obligations of other Group Members in respect thereof) to the Administrative
Agent or to any Lender (or, in the case of Specified Letters of Credit,
Specified Swap Agreements and Specified Cash Management Agreements, any
affiliate of any Lender), whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, this Agreement, any other Loan Document,
any Specified Letter of Credit (and related letter of credit applications), any
Specified Swap Agreement, any Specified Cash Management Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, Guarantee
Obligations, fees, indemnities, costs, expenses (including all reasonable fees,
charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.
          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document,
including any interest, additions to tax or penalties applicable thereto,
whether disputed or not.
          “Outstanding Amount”: with respect to the Loans at any time, the
aggregate principal amount thereof, after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.
          “Outstanding Percentage”: as to any Lender at any time, the percentage
which such Lender’s Commitment then constitutes of the aggregate Commitments
(or, (i) from the Closing Date to the Delayed Draw Funding Date, if any, the
percentage, expressed as a fraction, the numerator of which is the sum of the
amount of such Lender’s Closing Date Loan and the amount of its Delayed Draw
Commitment, the denominator of which is the sum of the amount of aggregate
amount of Closing Date Loans then outstanding and the amount of aggregate
Delayed Draw Commitments and (ii) from the earlier of the Delayed Draw Funding
Date, if any, or the expiration or termination of the Delayed Draw Availability
Period, the percentage which is the aggregate principal amount of such Lender’s
Loans then outstanding constitutes of the aggregate principal amount of the
Loans then outstanding.)
          “Participant”: as defined in Section 10.6(c).
          “Participation Register”: as defined in Section 10.6(c).
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “Permitted Acquisition”: any Acquisition by (i) the Borrower or any of
its Subsidiaries of all or substantially all of the assets of a Person, or of
all or substantially all of any business or division of a Person or (ii) the
Borrower or any of its Subsidiaries of no less than 100% of the capital stock,
partnership interests, membership interests or equity of any Person, in each
case to the extent that:
     (a) each of the conditions precedent set forth in Annex III shall have been
satisfied in a manner reasonably satisfactory to the Administrative Agent;

17 



--------------------------------------------------------------------------------



 



     (b) such Acquisition shall not be hostile and shall have been approved by
the board of directors (or other similar body) and/or the stockholders or other
equityholders of the Target; and
     (c) no Default or Event of Default is in existence or would occur after
giving effect to such Acquisition.
          “Permitted Refinancing Indebtedness”: as defined in Section 7.2(s).
          “Permitted Second Lien Indebtedness”: (a) Indebtedness of the Borrower
in respect of the Second Lien Credit Agreement and (b) any other Indebtedness of
the Borrower, provided that (i) such other Indebtedness and any related
Guarantee Obligations shall not be secured by any Lien by which the Indebtedness
in respect of the Second Lien Credit Agreement is not secured and any such Liens
shall be subordinated to the Liens securing the Facility in a manner not less
favorable to the Lenders than the subordination of the Liens securing the
Indebtedness in respect of the Second Lien Credit Agreement to the Liens
securing the Facility, (ii) the Net Cash Proceeds resulting from such other
Indebtedness shall be used to refinance the Indebtedness in respect of the
Second Lien Credit Agreement, (iii) such other Indebtedness shall not have any
principal payments due prior to the date that is 91 days after the Maturity Date
or, if later, the final maturity date of any Incremental Facility, whether at
maturity or otherwise, except upon the occurrence of a change of control or
similar event (including asset sales), in each case so long as the provisions
relating to change of control or similar events (including asset sales) included
in the governing instrument of such Indebtedness provide that the provisions of
this Agreement must be satisfied prior to the satisfaction of such provisions of
such Indebtedness, (iv) if any covenants, events of default, guarantees or other
terms of such other Indebtedness (other than interest rate, prepayment premiums,
fees and other pricing terms) are more restrictive to the Borrower and its
Subsidiaries than those of the Facility, such covenant, event of default,
guarantee or other term as set forth from time to time on the documentation
governing such other Indebtedness shall be deemed to be incorporated in this
Agreement for the benefit of the Lenders (and the Borrower agrees to notify the
Administrative Agent of the effectiveness, or amendment from time to time, of
the terms of any documentation governing such other Indebtedness and to provide
a copy of such documentation), (v) no Subsidiary of the Borrower that is not a
Guarantor of the Facility is an obligor in respect of such other Indebtedness
and (vi) such other Indebtedness bears interest at a rate, which rate shall be,
in the good faith judgment of the Borrower’s board of directors, consistent with
the market at the time of issuance for similar Indebtedness for comparable
issuers or borrowers.
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Petition Date”: as defined in the recitals hereto.
          “Plan”: at a particular time, any employee pension benefit plan (as
defined in Section 3(2) of ERISA) in respect of which a Loan Party or any ERISA
Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
          “Plan of Reorganization” as defined in the recitals hereto.
          “Prime Rate”: the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City (the Prime

18 



--------------------------------------------------------------------------------



 



Rate not being intended to be the lowest rate of interest charged by JPMorgan
Chase Bank, N.A. in connection with extensions of credit to debtors).
          “Prohibited Transaction”: as defined in Section 406 of ERISA or
Section 4975 of the Code.
          “Pro Forma Balance Sheet”: as defined in Section 4.18.
          “Projections”: as defined in Section 6.2(c).
          “Properties”: as defined in Section 4.16(a).
          “Receivable Financing Transaction”: any transaction or series of
transactions involving a sale for cash of accounts receivable, without recourse
based upon the collectibility of the receivables sold, by the Borrower or any of
its Subsidiaries to a Special Purpose Subsidiary and a subsequent sale or pledge
of such accounts receivable (or an interest therein) by such Special Purpose
Subsidiary, in each case without any guarantee by the Borrower or any of its
Subsidiaries (other than the Special Purpose Subsidiary).
          “Recovery Event”: any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of any Group Member in an amount in excess of $2,500,000.
          “Refinanced Term Loans”: as defined in Section 10.1(d).
          “Register”: as defined in Section 10.6(b).
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reinvestment Deferred Amount”: with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by any Group Member in
connection therewith that are not applied to prepay the Loans pursuant to
Section 2.9(b) as a result of the delivery of a Reinvestment Notice.
          “Reinvestment Event”: any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.
          “Reinvestment Notice”: a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Borrower (directly or indirectly through a Subsidiary) intends and expects
to use all or a specified portion of the Net Cash Proceeds of an Asset Sale or a
Recovery Event in the business.
          “Reinvestment Prepayment Amount”: with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire or repair
assets useful in the businesses of the Borrower and its Subsidiaries.
          “Reinvestment Prepayment Date”: with respect to any Reinvestment
Event, the earlier of (a) the date occurring 360 days after such Reinvestment
Event (provided that if on such 360th day, the applicable Reinvestment
Prepayment Amount is contractually committed to acquire or repair assets useful
in the businesses of the Borrower and its Subsidiaries, the Reinvestment
Prepayment Date with respect to such amount shall be the earlier of (i) the date
occurring 450 days after such Reinvestment Event, (ii) the

19 



--------------------------------------------------------------------------------



 



date of termination of such commitment, and (iii) if such amount is not so
expended, the first Business Day following the date such amount was
contractually committed to be expended) and (b) the date on which the Borrower
shall have determined not to, or shall have otherwise ceased to, acquire or
repair assets useful in the businesses of the Borrower and its Subsidiaries with
all or any portion of the relevant Reinvestment Deferred Amount.
          “Related Parties”: as defined in Section 9.3.
          “Replacement Revolving Facility”: as defined in Section 10.1(d).
          “Replacement Term Loans”: as defined in Section 10.1(d).
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reorganized Lear Corporation”: Lear Corporation, as reorganized
pursuant to and under the Plan of Reorganization.
          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder, other than those events as to which the
thirty day notice period is waived under PBGC regulations.
          “Required Lenders”: at any time, Lenders holding more than 50% of
(a) until the Closing Date, the Commitments then in effect, (b) after the
Closing Date and until the Delayed Draw Funding Date or termination of the
Delayed Draw Commitments, the aggregate of the Outstanding Amount and Delayed
Draw Commitments then in effect and (c) thereafter, the Outstanding Amount;
provided that the portion of the Outstanding Amount and Commitments held or
deemed held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
          “Requirement of Law”: as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
          “Responsible Officer”: with respect to any Loan Party, the chief
executive officer, the president, the chief financial officer, any vice
president, the treasurer or the assistant treasurer of such Loan Party.
          “Restricted Payments”: as defined in Section 7.6.
          “S&P”: Standard & Poor’s Ratings Services.
          “SEC”: the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.
          “Second Lien Agent”: JPMorgan Chase Bank, N.A., as the administrative
agent for the lenders under the Second Lien Credit Agreement, together with any
of its successors.
          “Second Lien Credit Agreement”: the Second Lien Credit Agreement to be
executed on or about the Effective Date, among Reorganized Lear Corporation, the
several lenders from time to time

20 



--------------------------------------------------------------------------------



 



parties thereto and the Second Lien Agent, as amended, supplemented, restated or
otherwise modified from time to time to the extent permitted by Section 7.15.
          “Second Lien Term Loans”: the term loans outstanding under the Second
Lien Credit Agreement.
          “Second Lien Term Loan Documents”: the “Loan Documents” as defined in
the Second Lien Credit Agreement.
          “Secured Parties”: collectively, the Administrative Agent, the
Lenders, each provider under a Specified Cash Management Agreement, each issuer
of a Specified Letter of Credit, each counterparty to a Specified Swap
Agreement, the Persons entitled to indemnification under the Loan Documents and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.2.
          “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement, the Mortgages and all other security documents hereafter
delivered to the Administrative Agent and the Collateral Agent granting a Lien
on any property of any Person to secure the obligations and liabilities of any
Loan Party under any Loan Document.
          “Seller Debt”: unsecured debt owing to the seller in a Permitted
Acquisition.
          “Series A Preferred Stock”: as defined in the Plan of Reorganization.
          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.
          “Solvent”: when used with respect to any Person, means that, as of any
date of determination, (a) the amount of the “present fair saleable value” of
the assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.
          “Special Purpose Subsidiary”: any Wholly Owned Subsidiary of the
Borrower created by the Borrower for the sole purpose of facilitating a
Receivable Financing Transaction; provided, that such Special Purpose Subsidiary
shall cease to be a Special Purpose Subsidiary if at any time (a) such Special
Purpose Subsidiary engages in any business other than Receivable Financing
Transactions and activities directly related thereto or (b) the Borrower or any
of its Subsidiaries (other than a Special Purpose Subsidiary) or any of their
respective assets incur any liability, direct or indirect, contingent or
otherwise, in respect of any obligation of a Special Purpose Subsidiary whether
arising under or in connection with any Receivable Financing Transaction or
otherwise (other than Standard Securitization Undertakings); provided further,
however, that if the law of a jurisdiction in which the Borrower proposes to
create a

21 



--------------------------------------------------------------------------------



 



Special Purpose Subsidiary does not provide for the creation of a bankruptcy
remote entity that is acceptable to the Borrower or requires the formation of
one or more additional entities (whether or not Subsidiaries of the Borrower),
such other type of entity may, upon the request of the Borrower and with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld) serve as a “Special Purpose Subsidiary.”
          “Specified Cash Management Agreement”: any agreement providing for
treasury, depositary or cash management services, including in connection with
any automated clearing house transactions, controlled disbursements, return
items, overdrafts, interstate depository network services or any similar
transactions between the Borrower or any Guarantor (or guaranteed by the
Borrower or any Guarantor) and any Lender (or any affiliate thereof) at the time
such obligations were created or any institution that was (or whose affiliate
was) a Lender in the primary syndication of the Facility.
          “Specified Jurisdiction”: any country, state or other jurisdictional
subdivision outside North America or Europe.
          “Specified Letters of Credit”: any letter of credit (a) issued for the
account of any Group Member by any Lender at the time such agreement is entered
into or any affiliate thereof at the time such letter of credit is issued and
(b) that has been designated by the relevant Lender and such Group Member, by
written notice to the Administrative Agent prior to the issuance thereof, as a
Specified Letter of Credit and with respect to which the Administrative Agent
has confirmed to the relevant Lender sufficient availability pursuant to
Section 7.2(i). Such designation shall not create in favor of such Lender or
affiliate of a Lender any rights in connection with the management or release of
any Collateral or of the obligations of any Loan Party hereunder or under any
Collateral Document.
          “Specified Swap Agreement”: any Swap Agreement (a) entered into by the
Borrower or any Guarantor and any Person that is a Lender or an affiliate of a
Lender at the time such Swap Agreement is entered into and (b) that has been
designated by the relevant Lender and such Group Member, by written notice to
the Administrative Agent prior to the effectiveness thereof, as a Specified Swap
Agreement. Such designation shall not create in favor of such Lender or
affiliate of a Lender any rights in connection with the management or release of
any Collateral or of the obligations of any Loan Party hereunder or under any
Collateral Document. For purposes hereof a Specified Swap Agreement shall
include any trade executed pursuant to a master agreement which is a Specified
Swap Agreement.
          “Standard Securitization Undertakings”: representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary thereof
in connection with a Receivable Financing Transaction which are reasonably
customary in an accounts receivable financing transaction.
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person (exclusive of any Affiliate in
which such Person has a minority ownership interest). Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.
          “Swap Agreement”: any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing

22 



--------------------------------------------------------------------------------



 



indices or measures of economic, financial or pricing risk or value or any
similar transaction or any combination of these transactions.
          “Target”: the Person, or business or substantially all of the assets
of a Person or a division of a Person intended to be acquired in a Permitted
Acquisition.
          “Taxes”: all present or future taxes, duties, levies, imposts,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto, whether disputed or not.
          “3% Subsidiary”: at any time, any Subsidiary of the Borrower which,
based on the financial statements most recently delivered pursuant to subsection
6.1(a) or (b), constituted at least 3% of Consolidated Assets or for the twelve
month period ended on the date of such financial statements represented at least
3% of Consolidated Revenues, in each case determined using the equity method of
accounting in accordance with GAAP.
          “Ticking Fee”: as defined in Section 2.6(a).
          “Title Insurance Company”: as defined in Section 5(t)(ii).
          “Transferee”: any Assignee or Participant.
          “Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.
          “UCC”: the Uniform Commercial Code, as in effect from time to time in
the State of New York or any other applicable jurisdiction.
          “Upfront Fees”: as defined in Section 2.6(b).
          “United States”: the United States of America.
          “Wholly Owned Subsidiary”: as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.
          “Withdrawal Liability”: liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.
          1.2. Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the

23 



--------------------------------------------------------------------------------



 



application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn by the Borrower or the
Administrative Agent, as the case may be, or such provision amended in
accordance herewith, (ii) the words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”, (iii) the word
“incur” shall be construed to mean incur, create, issue, assume or become liable
in respect of or suffer to exist (and the words “incurred” and “incurrence”
shall have correlative meanings), (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights, and
(v) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.
          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (e) When determining whether a Default or Event of Default pursuant to
Section 7.1 shall be in existence after giving pro forma effect to a certain
event, the covenant levels to be used in making such determination shall be
those in effect as of the last day of the most recent fiscal quarter of the
Borrower for which financial reports are required to have been delivered
pursuant to Section 6.1.
SECTION 2. AMOUNT AND TERMS OF LOANS
          2.1. Loans. Subject to the terms and conditions set forth herein, each
Lender listed on Schedule 1.1A hereto has severally agreed to make (a) term
loans (the “Closing Date Loans”) on the Closing Date in the full amount of such
Lender’s Closing Date Commitment to the Borrower and (b) term loans (the
“Delayed Draw Loans”; together with the Closing Date Loans, the “Loans”) on one
occasion during the Delayed Draw Availability Period in the full amount of such
Lender’s Delayed Draw Commitment to the Borrower. The Loans may from time to
time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.10.
          2.2. Procedure for Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 12 noon, New York City time, one Business Day
prior to the anticipated Closing Date or Delayed Draw Funding Date, as
applicable) requesting that the Lenders make the Loans on the Closing Date or
Delayed Draw Funding Date, as applicable, and specifying the amount of such
Loans, and in the case of Eurodollar Loans, the amount and length of the
Interest Period therefor. Upon receipt of such notice the Administrative Agent
shall promptly notify each applicable Lender thereof. Not later than 12:00 Noon,
New York City time, on the Closing Date or Delayed Draw Funding Date, as
applicable, each Lender shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the Closing
Date Loan or the Delayed Draw Loan, as applicable, to be made by such Lender.
The Administrative Agent shall credit the account of the Borrower on the books
of such office of the Administrative Agent with the aggregate of the amounts
made available to the Administrative Agent by the Lenders in immediately
available funds.

24 



--------------------------------------------------------------------------------



 



          2.3. [Reserved].
          2.4. Maturity and Repayment of Loans.
          (a) The Closing Date Loan of each Lender shall mature in nineteen
consecutive quarterly installments commencing on the last day of the first full
calendar quarter following the Closing Date, each of which shall be in an amount
equal to the percentage set forth below opposite such date multiplied by the
amount of such Lender’s Closing Date Loan funded on the Closing Date (it being
understood that if the Maturity Date is the Accelerated Maturity Date, there
shall be fewer quarterly installments and the final installment shall be
increased accordingly):

          Payment Date   Percentage
March 31, 2010
    0.25 %
June 30, 2010
    0.25 %
September 30, 2010
    0.25 %
December 31, 2010
    0.25 %
March 31, 2011
    0.25 %
June 30, 2011
    0.25 %
September 30, 2011
    0.25 %
December 31, 2011
    0.25 %
March 31, 2012
    0.25 %
June 30, 2012
    0.25 %
September 30, 2012
    0.25 %
December 31, 2012
    0.25 %
March 31, 2013
    0.25 %
June 30, 2013
    0.25 %
September 30, 2013
    0.25 %
December 31, 2013
    0.25 %
March 31, 2014
    0.25 %
June 30, 2014
    0.25 %
September 30, 2014
    0.25 %
Maturity Date
    95.25 %

          (b) The Delayed Draw Loan of each Lender shall mature in nineteen
consecutive quarterly installments, commencing on the last day of the first full
calendar quarter following the Delayed Draw Funding Date, each of which shall be
in an amount equal to the percentage set forth below opposite such date
multiplied by the amount of such Lender’s Delayed Draw Loan outstanding at the
end of the Delayed Draw Availability Period (it being understood that if the
Maturity Date is the Accelerated Maturity Date, there shall be fewer quarterly
installments and the final installment shall be increased accordingly):

25 



--------------------------------------------------------------------------------



 



          Payment Date   Percentage
March 31, 2010
    0.25 %
June 30, 2010
    0.25 %
September 30, 2010
    0.25 %
December 31, 2010
    0.25 %
March 31, 2011
    0.25 %
June 30, 2011
    0.25 %
September 30, 2011
    0.25 %
December 31, 2011
    0.25 %
March 31, 2012
    0.25 %
June 30, 2012
    0.25 %
September 30, 2012
    0.25 %
December 31, 2012
    0.25 %
March 31, 2013
    0.25 %
June 30, 2013
    0.25 %
September 30, 2013
    0.25 %
December 31, 2013
    0.25 %
March 31, 2014
    0.25 %
June 30, 2014
    0.25 %
September 30, 2014
    0.25 %
Maturity Date
    95.25 %

          2.5. [Reserved].
          2.6. Fees. (a) The Borrower agrees to pay to the Administrative Agent,
for the account of each Lender, a ticking fee (the “Ticking Fee”) in an amount
equal to 0.75% per annum of the Commitment of such Lender, from the effective
date of this Agreement pursuant to Section 10.18 until the Closing Date, payable
on the Closing Date.
          (b) The Borrower agrees to pay to the Administrative Agent, for the
account of each Lender, upfront fees (the “Upfront Fees”) (i) in an amount equal
to 1.00% of the Closing Date Commitment of such Lender, payable on the Closing
Date and (ii) in an amount equal to 1.00% of the Delayed Draw Commitment of such
Lender that is funded on the Delayed Draw Funding Date, payable on the Delayed
Draw Funding Date.
          (c) The Borrower agrees to pay to the Administrative Agent, for the
account of each Lender, a commitment fee (the “Delayed Draw Commitment Fee”) in
an amount equal to 2.00% per annum of the Delayed Draw Commitments from the
Closing Date until the earlier of the Delayed Draw Funding Date or termination
of the Delayed Draw Commitments, pursuant to Section 2.7, payable on the Delayed
Draw Funding Date or termination of the Delayed Draw Commitments, as applicable.

26 



--------------------------------------------------------------------------------



 



          (d) The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
          2.7.   Termination or Reduction of Commitments.
          (a) Unless previously terminated, (i) the Closing Date Commitments
shall terminate on the earlier of (x) the funding of the Closing Date Loans on
the Closing Date and (y) 5:00 p.m., New York City time, on December 15, 2009 and
(ii) the Delayed Draw Commitments shall terminate at 5:00 p.m., New York City
time, on the date that is 35 days after the Closing Date (or, if the Closing
Date does not occur by 5:00 p.m., New York City time, on December 15, 2009, at
such time).
          (b) The Borrower shall have the right, upon not less than three
Business Days’ notice to the Administrative Agent, to terminate any Commitments
or, from time to time, to reduce the amount of any Commitments. Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the applicable Commitments then in effect.
          2.8. Optional Prepayments.
          (a) Subject to subsection (b) below, the Borrower may at any time and
from time to time prepay the Loans, in whole or in part, without premium or
penalty, upon irrevocable notice delivered to the Administrative Agent no later
than 1:00 P.M., New York City time, three Business Days prior thereto, in the
case of Eurodollar Loans, and one Business Day prior thereto, in the case of ABR
Loans (provided that ABR Loans may be prepaid on the same Business Day if notice
is received by the Administrative Agent no later than 12:00 P.M., New York City
time), which notice shall specify the date and amount of prepayment and Type of
the Loans being prepaid, as applicable; provided, that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.18.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof. If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein, together
with accrued interest to such date on the amount prepaid. Partial prepayments of
Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof. Partial optional prepayments of the
Loans shall be ratable as among the Lenders thereof.
          (b) All voluntary prepayments of Loans effected on or prior to the
first anniversary of the Closing Date with the proceeds of a substantially
concurrent issuance of loans under any secured credit facilities (excluding a
refinancing of the Facility in connection with another transaction not permitted
by this Agreement (as determined prior to giving effect to any amendment or
waiver of this Agreement being adopted in connection with such transaction),
provided that the primary purpose of such transaction is not to refinance
Indebtedness hereunder at an Applicable Margin or similar interest rate spread
more favorable to the Borrower), shall be accompanied by a prepayment fee of
1.00% of the aggregate amount of such prepayments if the Applicable Margin or
similar interest rate spread applicable to such new loans is or, upon the
satisfaction of certain conditions, would be less than the Applicable Margin
applicable to the Loans, as of the date hereof. Such prepayment fee shall be
paid by the Borrower to the Administrative Agent, for the account of the
Lenders, on the date of such prepayment.
          2.9. Mandatory Prepayments. (a) If any Capital Stock or Indebtedness
shall be issued or incurred by any Group Member (excluding any Excluded Issuance
and any Indebtedness permitted by Section 7.2(a) through (s)) an amount equal to
the Equity Sweep Percentage of such Net Cash Proceeds in the case of Capital
Stock and 100% of the Net Cash Proceeds in the case of Indebtedness shall be
applied

27 



--------------------------------------------------------------------------------



 



by the Borrower on the date of receipt thereof by such Group Member toward the
prepayment of the Loans as set forth in Section 2.9(e).
          (b) If on any date any Group Member shall receive Net Cash Proceeds
from any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall
have been timely delivered in respect thereof, an amount equal to 100% of such
Net Cash Proceeds shall be applied by or on behalf of the Borrower promptly but
no later than the end of the fiscal month following the fiscal month in which
such Net Cash Proceeds are received) toward the prepayment of the Loans as set
forth in Section 2.9(e); provided that notwithstanding the foregoing, (i) the
aggregate Net Cash Proceeds of Asset Sales that may be excluded from the
foregoing prepayment requirement pursuant to Reinvestment Notices shall not
exceed $150,000,000 in any fiscal year of the Borrower and (ii) on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Loans as set forth in Section 2.9(e).
          (c) If, for (i) the period from the first anniversary of the Closing
Date through the end of the then current fiscal year of the Borrower or (ii) any
fiscal year of the Borrower thereafter, there shall be Excess Cash Flow, the
Borrower shall, on the relevant Excess Cash Flow Application Date, apply the ECF
Percentage of such Excess Cash Flow toward the prepayment of the Loans as set
forth in Section 2.9(e). Each such prepayment shall be made on a date (an
“Excess Cash Flow Application Date”) no later than five Business Days after the
earlier of (i) the date on which the financial statements of the Borrower
referred to in Section 6.1(a), for the fiscal year with respect to which such
prepayment is made, are required to be delivered to the Lenders and (ii) the
date such financial statements are actually delivered.
          (d) Following the establishment of any Receivable Financing
Transaction by the Borrower or any of its Domestic Subsidiaries, an amount equal
to 100% of the Net Cash Proceeds thereof shall be promptly applied by or on
behalf of the Borrower toward the prepayment of the Loans as set forth in
Section 2.9(e).
          (e) Amounts to be applied in connection with prepayments made pursuant
to this Section 2.9 shall be made ratably among the Lenders of the Loans. The
application of any prepayment made pursuant to this Section 2.9 shall be made,
first, to ABR Loans and, second, to Eurodollar Loans. Each prepayment of the
Loans under Section 2.9 shall be accompanied by accrued interest to the date of
such prepayment on the amount prepaid and, if a Eurodollar Loan is prepaid on
any day other the last day of the Interest Period applicable thereto, the
Borrower shall also pay amounts owing pursuant to Section 2.18.
          2.10. Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the Business Day preceding the proposed
conversion date. The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 11:00 A.M., New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no ABR Loan
may be converted into a Eurodollar Loan when any Event of Default has occurred
and is continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversions. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.
          (b) Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth

28 



--------------------------------------------------------------------------------



 



in Section 1.1, of the length of the next Interest Period to be applicable to
such Loans, provided that no Eurodollar Loan may be continued as such when any
Event of Default has occurred and is continuing and the Administrative Agent has
or the Required Lenders have determined in its or their sole discretion not to
permit such continuations, and provided, further, that if the Borrower shall
fail to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to ABR on the last day of such then expiring Interest
Period. Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.
          2.11. Limitations on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $500,000
in excess thereof and (b) no more than ten Eurodollar Tranches shall be
outstanding at any one time.
          2.12. Interest Rates and Payment Dates. (a) Subject to the provisions
of Section 2.12(c), each Eurodollar Loan shall bear interest for each day during
each Interest Period with respect thereto at a rate per annum equal to the
Eurodollar Rate determined for such day plus the Applicable Margin.
          (b) Subject to the provisions of Section 2.12(c), each ABR Loan shall
bear interest at a rate per annum equal to the ABR plus the Applicable Margin.
          (c) If any Event of Default shall have occurred and be continuing, on
and after the date the Borrower receives notice from the Administrative Agent
stating that interest is to accrue pursuant to this paragraph (c) or following
acceleration of payment of the Loans, all outstanding Loans and other
Obligations under the Loan Documents (whether or not overdue at such time) shall
bear interest at a rate per annum equal to (i) in the case of the Loans, the
rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2% or and (ii) in the case of any other
Obligation, the rate then applicable to ABR Loans plus 2%, in each case, with
respect to clauses (i) and (ii) above, from the date of such non-payment until
such amount is paid in full (after as well as before judgment).
          (d) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.
          2.13. Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be presumptively correct and
binding on the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower,

29 



--------------------------------------------------------------------------------



 



deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to
Section 2.12(a).
          2.14. Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:
     (a) the Administrative Agent shall have determined (which determination
shall be presumptively correct and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
     (b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent (which the
Administrative Agent shall do promptly after the circumstances giving rise to
such event no longer exist), no further Eurodollar Loans shall be made or
continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.
          2.15. Pro Rata Treatment and Payments. (a) Except as otherwise
provided herein, each payment by the Borrower on account of any fee payable to
Lenders shall be made pro rata according to the respective Outstanding
Percentages, Closing Date Percentages or Delayed Draw Percentages, as
applicable, of the relevant Lenders entitled thereto.
          (b) Except as otherwise provided herein, each payment (including each
prepayment) by the Borrower on account of principal of and interest on the Loans
shall be made pro rata according to the respective Outstanding Percentages of
the relevant Lenders entitled thereto. The amount of each principal prepayment
of the Loans shall be applied to reduce the then remaining installments of the
Loans (i) as directed by the Borrower in the case of prepayments made pursuant
to Section 2.8 and (ii) ratably based upon the respective then remaining
principal amounts thereof in the case of prepayments made pursuant to
Section 2.9. Amounts prepaid on account of the Loans may not be reborrowed.
          (c) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to each
relevant Lender promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any

30 



--------------------------------------------------------------------------------



 



extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
          (d) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the date of borrowing therefor, such Lender shall
pay to the Administrative Agent, on demand, such amount with interest thereon,
at a rate equal to the greater of (i) the Federal Funds Effective Rate and
(ii) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, for the period until such Lender makes
such amount immediately available to the Administrative Agent. A certificate of
the Administrative Agent submitted to any Lender with respect to any amounts
owing under this paragraph shall be conclusive in the absence of manifest error.
If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such date
of borrowing, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable thereto, within
three Business Days after demand therefor from the Borrower.
          (e) Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.
          (f) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.15(d), 2.15(e) or 9.7, then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision of this
Agreement), apply any amounts thereafter received by the Administrative Agent
for the account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid.
          2.16. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority, in each case, made
subsequent to the date hereof:

  (i)   shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 2.17 and changes in the rate of tax on the overall net
income of such Lender);     (ii)   shall impose, modify or hold applicable any
reserve, special deposit, compulsory loan or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit by, or any other acquisition of

31 



--------------------------------------------------------------------------------



 



      funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate; or     (iii)   shall impose on such Lender
any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans, or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, the
Borrower shall promptly pay such Lender, within 30 days after receipt of a
reasonably detailed invoice therefor, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority, in each case, made subsequent to the date hereof shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount reasonably
deemed by such Lender to be material, then from time to time, after submission
by such Lender to the Borrower (with a copy to the Administrative Agent) of a
written request therefor, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such corporation for such
reduction.
          (c) A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be presumptively correct in the absence of manifest
error. Notwithstanding anything to the contrary in this Section, the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
amounts incurred more than nine months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such nine-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.
          2.17. Taxes. (a) All payments made by or on account of any Loan Party
under this Agreement or any other Loan Document shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (including any interest, addition to tax
or penalties applicable thereto), excluding income taxes and franchise taxes
(imposed in lieu of net income taxes) and taxes imposed on or measured by the
Administrative Agent’s or any Lender’s net profits if such tax is imposed as a
result of a present or former connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document). If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or any Other Taxes are required to be
withheld from any amounts payable to the Administrative Agent or any Lender
hereunder

32 



--------------------------------------------------------------------------------



 



or under any other Loan Document, the amounts so payable to the Administrative
Agent or such Lender shall be increased to the extent necessary to yield to the
Administrative Agent or such Lender (after payment of all Non-Excluded Taxes and
Other Taxes) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in this Agreement; provided, however, that the
Borrower shall not be required to increase any such amounts payable to the
Administrative Agent or any Lender with respect to any Non-Excluded Taxes
(i) that are attributable to the Administrative Agent’s or such Lender’s failure
to comply with the requirements of paragraph (d) or (e) of this Section or
(ii) that are United States withholding taxes imposed on amounts payable to the
Administrative Agent or such Lender at the time the Administrative Agent or such
Lender becomes a party to this Agreement, except to the extent that the
Administrative Agent’s or such Lender’s assignor (if any) was entitled, at the
time of assignment, to receive additional amounts from the Borrower with respect
to such Non-Excluded Taxes pursuant to this paragraph (a).
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by any
Loan Party, as promptly as reasonably possible thereafter such Loan Party shall
send to the Administrative Agent for its own account or for the account of the
relevant Lender, as the case may be, (i) a certified copy of an original
official receipt received by such Loan Party showing payment thereof or (ii) if
such Loan Party reasonably determines that it is unable to provide a certified
copy of such receipt, a certificate as to the amount of such payment. If the
relevant Loan Party fails to pay any Non-Excluded Taxes or Other Taxes when due
to the appropriate taxing authority or fails to remit to the Administrative
Agent copies of the required receipts or other required documentary evidence,
such Loan Party shall indemnify the Administrative Agent and the Lenders for any
incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.
          (d) Each Lender (or Transferee) that is not a “United States Person”
as defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall
deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Administrative Agent and the Lender from which the related
participation shall have been purchased) two copies of either U.S. Internal
Revenue Service (“IRS”) Form W-8BEN claiming eligibility for benefits of an
income tax treaty to which the United States is a party, Form W-8ECI or Form
W-8IMY (accompanied by applicable underlying IRS forms), or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit F and two copies of
the applicable Form W-8, or any subsequent versions thereof or successors
thereto, in each case properly completed and duly executed by such Non-U.S.
Lender claiming complete exemption from, or a reduced rate of, U.S. federal
withholding tax on all payments by the Borrower under this Agreement and the
other Loan Documents. Such forms shall be delivered by each Non-U.S. Lender on
or before the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the expiration, obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify
the Borrower and the Administrative Agent at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower and the Administrative Agent (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.
          (e) A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which

33 



--------------------------------------------------------------------------------



 



such jurisdiction is a party, with respect to payments under this Agreement
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower (or the Administrative Agent), such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the commercial or legal position of such Lender.
          (f) Any Lender that is a United States person as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower (with a copy to
the Administrative Agent) a duly completed and signed IRS Form W-9 (or successor
form) establishing that the Lender is organized under the laws of the United
States and is not subject to backup withholding.
          (g) If the Administrative Agent or any Lender determines, in its sole
discretion (exercised in good faith), that it has received a refund of any
Non-Excluded Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.17 with respect to the Non-Excluded Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); within 45 Business Days of the determination that the Borrower is
entitled to such refund provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or to any other Person.
          (h) Each Lender shall indemnify the Administrative Agent, within
10 days after demand therefor, for the full amount of any Taxes attributable to
such Lender that are payable or paid by the Administrative Agent, and reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error.
          (i) The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
          2.18. Indemnity. The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement (other than by operation of Section 2.14),
(b) default by the Borrower in making any prepayment of or conversion from
Eurodollar Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the

34 



--------------------------------------------------------------------------------



 



date of such failure) in each case at the applicable rate of interest for such
Loans provided for herein (excluding, however, the Applicable Margin included
therein, if any) over (ii) the amount of interest (as reasonably determined by
such Lender) that would have accrued to such Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank eurodollar market. A certificate as to any amounts payable pursuant to
this Section submitted to the Borrower by any Lender shall be presumptively
correct in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
          2.19. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.16 or 2.17(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.16 or 2.17(a).
          2.20.   Incremental Facility
          (a) The Borrower may at any time or from time to time after the
Closing Date, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request one or more additional tranches of term loans, revolving facilities or
letter of credit facilities (each, an “Incremental Facility”), provided that
(i) at the time and after the effectiveness of any Incremental Amendment
referred to below, no Default or Event of Default shall have occurred and be
continuing, (ii) the Borrower shall be in compliance with the covenants
contained in Section 7.1 determined on a pro forma basis as of the last day of
the most recent period of the Borrower for which financial statements are
available as if any term loans under such Incremental Facility had been
outstanding and any revolving commitment under such Incremental Facility (to the
extent not available to issue letters of credit) had been fully used on the last
day of such period and (iii) the Consolidated Leverage Ratio determined on a pro
forma basis as of the last day of the most recent fiscal quarter of the Borrower
for which financial statements are available, determined as if any term loans
under such Incremental Facility had been outstanding on the last day of such
period, shall be less than 2.5 to 1.0. Each Incremental Facility shall be in an
aggregate principal amount that is not less than $50,000,000 (provided that such
amount may be less than $50,000,000 if such amount represents all remaining
availability under the limit set forth in the next sentence) and there shall be
not more than 3 requests for Incremental Facilities. Notwithstanding anything to
the contrary herein, the aggregate amount of the Incremental Facilities shall
not exceed $200,000,000. Any Incremental Facility (a) shall rank pari passu in
right of payment and of security with the Loans, (b) shall not mature earlier
than the Maturity Date or have a weighted average life (if applicable) which is
shorter than the then remaining average life of the Loans, and (c) shall
otherwise be on terms and pursuant to documentation to be determined by the
Borrower and the Persons willing to provide such Incremental Facility, provided
that (A) to the extent such terms and documentation are not consistent with the
Facility (other than with respect to pricing, amortization and maturity) they
shall be reasonably satisfactory to the Administrative Agent and (B) if the
Applicable Margin (which term for purposes of this Section 2.20 shall include
any original issue discount (“OID”) or upfront fees (which shall be deemed to
constitute like amounts of OID) payable by the Borrower to the lenders under
Facility or the Incremental Facility, as applicable, in the primary syndication
thereof (with OID being equated to interest based on assumed three-year life to
maturity)) relating to any Incremental Facility exceeds the Applicable Margin
relating to the Facility immediately prior to the effectiveness of the
applicable Incremental Amendment, the Applicable Margin relating to the Facility
shall be adjusted to equal the Applicable Margin relating to such Incremental
Facility. Each notice from the Borrower pursuant to this Section 2.20 shall set
forth the requested amount and proposed

35 



--------------------------------------------------------------------------------



 



terms of the relevant Incremental Facility and the Lenders or other Persons
willing to provide the Incremental Facility. The Incremental Facility may be
provided by any existing Lender or by any Eligible Assignee selected by the
Borrower (any such other financial institution or fund being called an
“Additional Lender”), provided that the Administrative Agent shall have
consented (not to be unreasonably withheld) to such Lender’s or Additional
Lender’s providing such Incremental Facility if such consent would be required
under Section 10.6 for an assignment of Loans to such Lender or Additional
Lender. Commitments in respect of Incremental Facilities shall become
Commitments under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Lender agreeing to provide such Commitment, if
any, each Additional Lender, if any, and the Administrative Agent pursuant to
Section 10.1(e) hereof. The Incremental Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.20. The effectiveness of any Incremental Amendment shall be subject to
the satisfaction on the date thereof (each, an “Incremental Facility Closing
Date”) of each of the conditions set forth in Section 5.2 (it being understood
that all references to the Delayed Draw Funding Date or similar language in such
Section 5.2 shall be deemed to refer to the effective date of such Incremental
Amendment) and such other conditions as the parties thereto shall agree. The
Borrower will use the proceeds of the Incremental Facilities for any purpose not
prohibited by this Agreement. No Lender shall be obligated to provide any
Incremental Facility, unless it so agrees. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to this paragraph.
          2.21. Intercreditor Agreement. Each Lender hereby authorizes and
directs the Administrative Agent and the Collateral Agent to enter into the
Intercreditor Agreement on its behalf and hereby approves and agrees to be bound
by the terms of the Intercreditor Agreement. Notwithstanding anything to the
contrary herein, in the case of any inconsistency between this Agreement and the
Intercreditor Agreement, the Intercreditor Agreement shall govern. The Lenders
acknowledge that the Second Lien Term Loans and related obligations are secured
by the Collateral, subject to the Intercreditor Agreement.
SECTION 3. [RESERVED]
SECTION 4. REPRESENTATIONS AND WARRANTIES
          To induce the Agents and the Lenders to enter into this Agreement and
the Lenders to make the Loans, each Loan Party hereby jointly and severally
represents and warrants to the Agents and each Lender that:
          4.1. No Change. Since the Petition Date, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect (it being agreed that solely for purposes of this Section 4.1 no change
in automotive industry conditions or in banking, financial or capital markets on
and after such date which does not disproportionately adversely affect the
Borrower and its Subsidiaries, taken as a whole, shall have a Material Adverse
Effect).
          4.2. Existence; Compliance with Law. Each Loan Party (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease

36 



--------------------------------------------------------------------------------



 



or operation of property or the conduct of its business requires such
qualification and (d) is in compliance with all Requirements of Law.
          4.3. Power; Authorization; Enforceable Obligations. Upon entry by the
Bankruptcy Court of the Confirmation Order, each Loan Party has the power and
authority, and the legal right, to make, deliver and perform the Loan Documents
to which it is a party and, in the case of the Borrower, to obtain extensions of
credit hereunder. Each Loan Party has taken all necessary organizational action
to authorize the execution, delivery and performance of the Loan Documents to
which it is a party and, in the case of the Borrower, to authorize the
extensions of credit on the terms and conditions of this Agreement. No consent
or authorization of, filing with, notice to or other act by or in respect of,
any Governmental Authority or any other Person is required in connection with
the extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Loan Documents except
(i) consents, authorizations, filings and notices described in Schedule 4.3,
which consents, authorizations, filings and notices (other than the Confirmation
Order) have been obtained or made and are in full force and effect and (ii) the
filings referred to in Section 4.20. Each Loan Document has been duly executed
and delivered on behalf of each Loan Party thereto. This Agreement constitutes,
and each other Loan Document upon execution will constitute, a legal, valid and
binding obligation of each Loan Party party thereto, enforceable against each
such Loan Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
          4.4. No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the borrowings hereunder and the use of
the proceeds thereof will not violate any Requirement of Law or any Contractual
Obligation of any Loan Party and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Loan Documents and the Second Lien Term Loans).
          4.5. Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against any Loan Party or against any of their
respective properties or revenues (including with respect to the Loan Documents)
that could reasonably be expected to have a Material Adverse Effect.
          4.6. No Default. No Loan Party is in default under or with respect to
any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.
          4.7. Ownership of Property; Liens. Except as could not reasonably be
expected to have a Material Adverse Effect, each Loan Party has title in fee
simple to, or a valid leasehold, subleasehold, license or other interest in, all
its real property, and good title to, or a valid leasehold interest in, all its
other property, and none of such property, except for minor encumbrances and
defects in title that do not materially interfere with its ability to conduct
its business as currently conducted or to utilize such properties and assets for
their intended purposes is subject to any Lien except as permitted by
Section 7.3.
          4.8. Intellectual Property. Each Loan Party owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted. No material claim has been asserted and is pending by any
Person against any Loan Party challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property of any Loan Party, nor does the Borrower know of any valid basis for
any such claim. To the knowledge of the Borrower, no use

37 



--------------------------------------------------------------------------------



 



by each Loan Party of any of its material Intellectual Property infringes on the
rights of any Person in any material respect.
          4.9. Taxes. Each Loan Party has filed or caused to be filed all
Federal and material state and other material tax returns that are required to
be filed and has paid all taxes shown to be due and payable on said returns or
on any material assessments made against it or any of its property and all other
material taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (except any such taxes the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP (where GAAP requires such
reserves) have been provided on the books of the relevant Loan Party); no tax
Lien has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge.
          4.10. Federal Regulations. No part of the proceeds of any Loans, and
no other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board. If requested by any Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.
          4.11. Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Loan Party pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Loan Party have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Loan Party on account of employee health and welfare
insurance have been, in all material respects, paid or accrued as a liability on
the books of the relevant Loan Party.
          4.12. ERISA. Except, in the aggregate, as could not reasonably be
expected to result in a Material Adverse Effect, (i) each Loan Party and each of
their respective ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the Code relating to Single Employer Plans and
Multiemployer Plans and the regulations and published interpretations thereunder
and (ii) no ERISA Event has occurred during the five-year period prior to the
date on which this representation is made or deemed made with respect to any
Plan. Except, in the aggregate, as could not reasonably be expected to result in
a Material Adverse Effect, the present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plan) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits.
          4.13. Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur the Indebtedness to
be incurred hereunder.
          4.14. Subsidiaries. As of the date hereof, (a) Schedule 4.14 sets
forth the name and jurisdiction of incorporation of each Subsidiary and, as to
each such Subsidiary, the percentage of each class of Capital Stock owned by any
Loan Party and (b) except as set forth on Schedule 4.14, there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than

38 



--------------------------------------------------------------------------------



 



stock options or similar equity awards granted to current or former employees or
directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the Borrower or any Subsidiary.
          4.15. Use of Proceeds. The proceeds of the Loans shall be used,
together with cash on hand of the Borrower, to replace and refinance the
outstanding loans made under the DIP Credit Agreement or, in the case of the
Delayed Draw Loans, to refund cash used by the Borrower for the foregoing. The
proceeds of the Loans shall not be used to purchase or carry margin stock.
          4.16. Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
     (a) the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and to the knowledge of the Borrower,
have not previously contained, any Materials of Environmental Concern in amounts
or concentrations or under circumstances that constitute or constituted a
violation of, or could give rise to liability under, any Environmental Law;
     (b) no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;
     (c) Materials of Environmental Concern have not been transported or
disposed of from the Properties during the last five years or, to the knowledge
of the Borrower, any prior time in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties during the last five years or, to the
knowledge of the Borrower, any prior time in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;
     (d) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;
     (e) there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, during the last five years or, to the
knowledge of the Borrower, any prior time in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;
     (f) the Properties and all operations at the Properties are in compliance,
and have in the last five years and, to the knowledge of the Borrower, at all
prior times been in compliance, with all applicable Environmental Laws, and
there is no contamination at,

39 



--------------------------------------------------------------------------------



 



under or about the Properties or violation of any Environmental Law with respect
to the Properties or the Business; and
          (g) no Group Member has assumed any liability by contract or, to the
knowledge of the Borrower, operation of law, of any other Person under
Environmental Laws.
          4.17. Accuracy of Information, etc. No factual statement or
information contained in this Agreement, any other Loan Document or any other
document, certificate or statement furnished by or on behalf of any Loan Party
to the Administrative Agent, the Lenders or the Bankruptcy Court, or any of
them, for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents other than any projections or pro forma information,
when taken as a whole, contained as of the date such statement, information,
document or certificate was so furnished, any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
contained herein or therein not materially misleading in light of the
circumstances when made. The projections and pro forma information contained in
the materials referenced above are based upon good faith estimates and
assumptions believed by management of the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such projections as they relate to
future events are subject to significant uncertainties, many of which are beyond
the control of the Borrower and not to be viewed as fact and that actual results
during the period or periods covered by such projections may differ from the
projected results set forth therein by a material amount.
          4.18. Financial Statements. (a) The unaudited pro forma consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at October 3,
2009 (including the notes thereto) (the “Pro Forma Balance Sheet”), copies of
which will be furnished to the Administrative Agent on or prior to the Closing
Date, will have been prepared giving effect (as if such events had occurred on
such date) to (i) the occurrence of the Effective Date, (ii) the Second Lien
Term Loans deemed made on the Closing Date, (iii) the Loans made on the Closing
Date and the use of the proceeds thereof and (iv) the payment of fees and
expenses in connection with the foregoing. The Pro Forma Balance Sheet will have
been prepared based on the best information available to the Borrower as of the
date of delivery thereof, and will present fairly on a pro forma basis the
estimated financial position of the Borrower and its consolidated Subsidiaries
as at October 3, 2009, assuming that the events specified in the preceding
sentence had actually occurred at such date.
          (b) [Reserved.]
          (c) The (i) audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as of December 31, 2008 and the related statements of
income and cash flow for the fiscal year ending on such date and (ii) unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
of June 30, 2009 and the related statements of income and cash flow for the
fiscal quarter ending on such date, each as heretofore furnished to the
Administrative Agent and the Lenders and certified by a Responsible Officer of
the Borrower, are complete and correct in all material respects and fairly
present the financial condition of the Borrower and its Subsidiaries on such
date. All such financial statements, including the related schedules and notes
thereto, have been prepared in conformity with GAAP applied on a consistent
basis, and all liabilities, direct and contingent, of the Borrower on a
consolidated basis with its Subsidiaries on such date required to be disclosed
pursuant to GAAP are disclosed in such financial statements, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.
          4.19. Insurance. All policies of insurance of any kind or nature owned
by or issued to each Loan Party, including policies of life, fire, theft,
product liability, public liability, property damage,

40 



--------------------------------------------------------------------------------



 



other casualty, employee fidelity, workers’ compensation, employee health and
welfare, property and liability insurance, are (a) in full force and effect
except to the extent commercially reasonably determined by the Borrower not to
be necessary pursuant to clause (b) of this Section 4.19 or which is not
material to the overall coverage and (b) are of a nature and provide such
coverage as in the reasonable opinion of the Borrower, is sufficient and is
customarily carried by companies of the size and character of the Loan Parties.
          4.20. Security Documents. (a) The Guarantee and Collateral Agreement
is effective to create in favor of the Collateral Agent, for its benefit, for
the benefit of the Administrative Agent and for the benefit of the Lenders, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when stock certificates representing such
Pledged Stock are delivered to the Collateral Agent (together with a properly
completed and signed stock power or endorsement), and in the case of the other
Collateral described in the Guarantee and Collateral Agreement, when financing
statements and other filings specified on Schedule 4.20(a) in appropriate form
are filed in the offices specified on Schedule 4.20(a) together with payment of
any filing or recordation fees, or, with respect to after-acquired property,
when the requirements set forth in Section 6.9 have been complied with, the
Collateral Agent shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof (except for registration of and application for Intellectual
Property filed outside the United States) to the extent such Lien can be
perfected by the filing of financing statements under the applicable UCC, as
security for the Obligations (as defined in the Guarantee and Collateral
Agreement), in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Stock, Liens permitted by
Section 7.3, and in the case of the Collateral constituting Pledged Stock,
inchoate Liens arising by operation of law), in each case, to the extent
required by the Guarantee and Collateral Agreement.
          (b) Each of the Mortgages is effective to create in favor of the
Collateral Agent, for its benefit, for the benefit of the Administrative Agent
and for the benefit of the Lenders, a legal, valid and enforceable Lien on the
Mortgaged Property described therein, and when the Mortgages are filed in the
offices specified on Schedule 4.20(b), each such Mortgage shall constitute a
Lien on, and security interest in, all right, title and interest of the Loan
Parties in the subject Mortgaged Property, as security for the Obligations (as
defined in the relevant Mortgage), in each case prior and superior in right to
any other Person (except Liens permitted by Section 7.3). Part 1 of
Schedule 1.1B lists, as of the date hereof, each parcel of owned real property
located in the United States and held by the Borrower or any of the Guarantors
that has a fair market value estimated in good faith by the Borrower, in excess
of $5,000,000 (each, a “Mortgaged Property”). Part 2 of Schedule 1.1B lists, as
of the date hereof, (A) each parcel of owned real property located in the United
States and held by the Borrower or any of the Guarantors that has a fair market
value estimated in good faith by the Borrower in excess of $1,000,000 which is
not listed on Part 1 of Schedule 1.1B, and (B) each material parcel of real
property located in the United States and which is leased (as lessee) or
subleased (as sublessee) by the Borrower or any of the Guarantors.
          4.21. Solvency. After giving effect to the occurrence of the Effective
Date and the incurrence of all Indebtedness and Obligations being incurred in
connection herewith and therewith, the Borrower is Solvent.
          4.22. Regulation H. Except as disclosed in Schedule 4.22, no Mortgage
encumbers improved real property that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards and in which flood insurance has been made available under
the National Flood Insurance Act of 1968, as amended.

41 



--------------------------------------------------------------------------------



 



SECTION 5. CONDITIONS PRECEDENT
          5.1. Closing Date.
          The agreement of each Lender to make the extension of credit requested
to be made by it on the Closing Date is subject to the satisfaction, prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:
     (a) Credit Agreement. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Borrower, (ii) the Guarantee and
Collateral Agreement, executed and delivered by the Borrower and each Guarantor,
and (iii) the Intercreditor Agreement, executed and delivered by the
Administrative Agent, the Collateral Agent, the Second Lien Agent, the Borrower
and each Guarantor.
     (b) Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of a Responsible Officer of each Loan Party, dated the Closing Date,
in form and substance reasonably satisfactory to the Administrative Agent, as to
the incumbency and signature of their respective officers executing each Loan
Document to which it is a party, together with satisfactory evidence of the
incumbency of such Responsible Officer, (ii) a copy of the resolutions, in form
and substance reasonably satisfactory to the Administrative Agent, of the Board
of Directors (or the executive committee or other governing authority thereof)
of each Loan Party authorizing the execution, delivery and performance of each
Loan Document to be entered into on the Closing Date to which it is a party,
(iii) a certificate of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, attaching the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party and (iv) a good
standing certificate for each Loan Party from its jurisdiction of organization.
     (c) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (provided that if any representation
or warranty is by its terms qualified by materiality, such representation shall
be true and correct in all respects) on and as of such date as if made on and as
of such date, except to the extent that any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall be true and correct on and as of such earlier date.
     (d) Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Closing Date.
     (e) Legal Opinion of Counsel to the Borrower. The Administrative Agent
shall have received (i) an opinion, in form and substance reasonably
satisfactory to the Administrative Agent, of counsel to the Borrower and its
Subsidiaries and (ii) the legal opinion of local counsel in jurisdictions in
which the Mortgages have been filed as may be reasonably requested by the
Administrative Agent.

42 



--------------------------------------------------------------------------------



 



     (f) Compliance with DIP Credit Agreement. The Administrative Agent shall
have received a certificate of a Responsible Officer of the Borrower in form and
substance reasonably satisfactory to the Administrative Agent, certifying (i) no
Default or Event of Default (as defined in the DIP Credit Agreement) exists
under the DIP Credit Agreement immediately prior to the termination thereof and
(ii) the Borrower is in compliance with the financial covenants set forth in
Section 7.1 of the DIP Credit Agreement, immediately prior to the termination of
the DIP Credit Agreement.
     (g) Pro Forma Liquidity. After giving pro forma effect to the Plan of
Reorganization and the borrowing of the Loans on the Closing Date (i) Liquidity
of the Borrower and its Subsidiaries shall not be less than the minimum
Liquidity required to be maintained pursuant to Section 7.1(b) of the DIP Credit
Agreement as of the last day of the fiscal month in which the Closing Date
occurs, and (ii) the aggregate principal amount of the Loans and the Second Lien
Term Loans shall not exceed $1,100,000,000, and the Borrower shall have provided
to the Administrative Agent reasonably satisfactory support for such
calculations.
     (h) Confirmation Order. The Bankruptcy Court shall have entered an order
confirming the Plan of Reorganization, which order (the “Confirmation Order”)
(i) shall be in form and substance reasonably satisfactory to the Administrative
Agent, (ii) shall authorize the Facility and (iii) unless the Arrangers
otherwise agree, shall be in full force and effect and shall not have been
reversed or modified and shall not be stayed or subject to a motion to stay or
subject to appeal or petition for review, rehearing or certiorari. The Canadian
Court shall have entered an order in the CCAA Cases recognizing and implementing
the Confirmation Order with respect to the Canadian Debtors, which order
(i) shall be consistent with the Confirmation Order except to the extent
otherwise reasonably satisfactory to the Administrative Agent and (ii) unless
the Arrangers otherwise agree, shall be in full force and effect and shall not
have been reversed or modified and shall not be stayed or subject to a motion to
stay or subject to appeal or petition for review, rehearing or certiorari. The
Effective Date shall have occurred (and all conditions precedent thereto as set
forth therein shall have been satisfied (or shall be concurrently satisfied) or
waived by the Administrative Agent).
     (i) Repayment of DIP Facility. The DIP Facility shall have been repaid in
full in cash and all commitments relating thereto shall have been terminated,
and all liens and security interests related thereto shall have been terminated,
released or continued, as applicable.
     (j) Projections. The Borrower shall have delivered projections through 2014
prepared in good faith on the basis of the assumptions stated therein.
     (k) Second Lien Term Loans. (i) The Second Lien Credit Agreement shall
contain terms that conform to the Plan of Reorganization and are otherwise
reasonably satisfactory to the Administrative Agent, and (ii) the Administrative
Agent shall have received reasonably satisfactory evidence that the conditions
to the effectiveness of the Second Lien Term Loan Documents shall have been
satisfied or waived in accordance with their terms.
     (l) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Balance Sheet, (ii) audited consolidated financial
statements of the Borrower and its Subsidiaries for the most recently ended
fiscal year and (iii)

43 



--------------------------------------------------------------------------------



 



unaudited interim consolidated financial statements of the Borrower and its
Subsidiaries for each fiscal quarter ended after the date of the latest
applicable financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available.
     (m) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
     (n) Patriot Act and “Know Your Customer” Information. The Administrative
Agent shall have received all documentation and other information mutually
agreed to be required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the United
States PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “USA Patriot Act”).
     (o) Ratings. The Borrower shall have used commercially reasonable efforts
to obtain a rating for the Facility from both S&P and Moody’s.
     (p) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 6.5 and Section ___ of the
Mortgages.
     (q) Pledged Stock; Stock Powers; Pledged Notes. The Collateral Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Security Documents, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the Collateral
Agent pursuant to the Security Documents endorsed (without recourse) in blank
(or accompanied by an executed transfer form in blank) by the pledgor thereof,
in each case of the foregoing, to the extent not previously delivered to the DIP
Agent under the DIP Credit Agreement.
     (r) Mortgages, etc. (i) The Administrative Agent shall have received a
Mortgage with respect to each Mortgaged Property, executed and delivered by a
duly authorized officer of each party thereto.
     (ii) If requested by the Administrative Agent, the Administrative Agent
shall have received, and the title insurance company issuing the policy referred
to in clause (iii) below (the “Title Insurance Company”) shall have received,
maps or plats of an as-built survey of the sites of the Mortgaged Properties
certified to the Administrative Agent and the Title Insurance Company in a
manner reasonably satisfactory to them, dated a date reasonably satisfactory to
the Administrative Agent and the Title Insurance Company by an independent
professional licensed land surveyor reasonably satisfactory to the
Administrative Agent.
     (iii) The Administrative Agent shall have received in respect of each
Mortgaged Property with a fair market value estimated in good faith by the
Borrower in excess of $5,000,000 a binding pro forma mortgagee’s title insurance
policy (or policies) or marked-up unconditional commitment to issue such
insurance, in each case in form and substance reasonably satisfactory to the
Administrative Agent. The Administrative Agent shall have received evidence
reasonably satisfactory to it that all premiums in

44 



--------------------------------------------------------------------------------



 



respect of each such policy, all charges for mortgage recording tax, and all
related expenses, if any, have been paid.
     (iv) If requested by the Administrative Agent, the Administrative Agent
shall have received in respect of each Mortgaged Property with a fair market
value estimated in good faith by the Borrower in excess of $5,000,000 (A) a
policy of flood insurance that (1) covers any parcel of improved real property
that is encumbered by any Mortgage and located in a special flood hazard area,
(2) is written in an amount not less than the outstanding principal amount of
the indebtedness secured by such Mortgage that is reasonably allocable to such
real property, the fair market value of such real property as estimated in good
faith by the Borrower or the maximum limit of coverage made available with
respect to the particular type of property under the National Flood Insurance
Act of 1968, as amended, whichever is less, and (3) has a term ending not later
than the maturity of the Indebtedness secured by such Mortgage and
(B) confirmation that the Borrower has received the notice required pursuant to
Section 208(e)(3) of Regulation H of the Board with respect to any parcel of
improved real property that is encumbered by any Mortgage and located in a
special flood hazard area.
     (v) The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (iii)) above.
     (s) Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each of the jurisdictions where any Loan Party is
organized, and such search shall reveal no liens on any of the assets of the
Loan Parties except for liens permitted by Section 7.3 or discharged on or prior
to the Closing Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.
     (t) Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Security Documents
or under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Collateral Agent, for
its benefit, for the benefit of the Administrative Agent and for the ratable
benefit of the Lenders, a perfected Lien (or in the case of the Mortgages, a
valid Lien) on the Collateral described therein, prior and superior in right to
any other Person (other than with respect to Liens expressly permitted by
Section 7.3), shall be in proper form to the satisfaction of the Collateral
Agent for filing, registration or recordation.
          5.2. Delayed Draw Funding Date.
          The agreement of each Lender to make the extension of credit requested
to be made by it on the Delayed Draw Funding Date is subject to the
satisfaction, prior to or concurrently with the making of such extension of
credit on the Delayed Draw Funding Date, of the following conditions precedent:
          (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (provided that if any representation
or warranty is by its terms qualified by materiality, such representation shall
be true and correct in all respects) on and as of such date as if made on and as
of such date, except to the extent that any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall be true and correct on and as of such earlier date.

45 



--------------------------------------------------------------------------------



 



          (b) No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
For the purpose of determining compliance with the conditions specified in this
Section 5, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
SECTION 6. AFFIRMATIVE COVENANTS
          Each Loan Party hereby jointly and severally agrees that, commencing
on the Closing Date and so long as any Loan or other amount is owing to any
Lender or the Administrative Agent hereunder, each Loan Party shall and shall
cause each of its Subsidiaries to:
          6.1. Financial Statements. Furnish to the Administrative Agent to be
provided to each Lender:
     (a) as soon as available, but in any event not later than 120 days after
the end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows for such year, setting forth in each case, in comparative form the figures
for the previous year, reported on without a qualification arising out of the
scope of the audit or other material qualification or exception (other than a
“going concern” exception or similar exception or qualification for fiscal year
2009), by independent certified public accountants of nationally recognized
standing; and
     (b) as soon as available, but in any event not later than 60 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, commencing with the fiscal quarter ended on or about October 3, 2009,
the unaudited consolidated and consolidating (on the same basis as the Borrower
prepared consolidating financial statements prior to the Closing Date) balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
quarter and the related unaudited consolidated and consolidating (on the same
basis as the Borrower prepared consolidating financial statements prior to the
Closing Date) statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case, in comparative form the figures for the previous year, certified by a
Responsible Officer, on behalf of the Borrower, as being fairly stated in all
material respects.
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except (i) as approved by such accountants or officer, as the case may
be, and disclosed in reasonable detail therein and (ii) with respect to
unaudited statements, the absence of footnote disclosure and subject to year-end
audit adjustments) consistently throughout the periods reflected therein and
with prior periods.
          6.2. Certificates; Other Information. Furnish to the Administrative
Agent which shall make such item available to each Lender (or, in the case of
clause (f), to the relevant Lender):
     (a) [Reserved];

46 



--------------------------------------------------------------------------------



 



     (b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of the Borrower stating that the Responsible
Officer executing such certificate on behalf of the Borrower has no knowledge of
any Default or Event of Default except as specified in such certificate, (ii) a
Compliance Certificate containing all information and calculations necessary for
determining compliance by each Loan Party with the provisions of this Agreement
referred to therein, including calculations in reasonable detail with respect to
compliance with Section 7.1, and (iii) in the case of quarterly or annual
financial statements, to the extent not previously disclosed to the
Administrative Agent, (1) a description of any change in the jurisdiction of
organization of any Loan Party, (2) a description of any Domestic Subsidiary
acquired or created, including name and jurisdiction of organization, and (3) a
description of any Person that has become a Loan Party, in each case since the
date of the most recent report delivered pursuant to this clause (iii) (or, in
the case of the first such report so delivered, since the Closing Date);
     (c) as soon as available, and in any event no later than 45 days after the
end of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow and projected income and
a description of the underlying assumptions applicable thereto), and, as soon as
available, significant revisions, if any, of such budget and projections with
respect to such fiscal year (collectively, the “Projections”), which Projections
shall in each case be accompanied by a certificate of the Borrower executed by a
Responsible Officer, on behalf of the Borrower, stating that such Projections
are based on reasonable estimates, information and assumptions and that such
Responsible Officer executing such certificate, on behalf of the Borrower, has
no reason to believe that such Projections are incorrect or misleading in any
material respect, and that whether or not any such Projections are in fact
achieved are subject to significant uncertainties and contingencies, many of
which are not within the control of the Borrower, and that no assurance can be
given that such Projections will be realized, and actual results may vary from
the projected results and such variations may be material;
     (d) concurrently with the delivery of any financial statements pursuant to
Section 6.1(a) or (b), a narrative discussion and analysis of the financial
condition and results of operations of the Borrower and its Subsidiaries for
such fiscal quarter and for the period from the beginning of the then current
fiscal year to the end of such fiscal quarter;
     (e) within five days after the same are filed, copies of all financial
statements and reports that the Borrower may make to, or file with, the SEC;
     (f) to the Administrative Agent on behalf of each Required Lender promptly
following receipt thereof, copies of any documents described in Sections 101(k)
or 101(l) of ERISA that, following reasonable request of the Administrative
Agent (which right to request shall be exercised no more than once during a
12-month period), any Loan Party or any ERISA Affiliate shall have promptly
requested from the administrator or sponsor of a Multiemployer Plan with respect
to such Multiemployer Plan; and
     (g) promptly, subject to applicable confidentiality agreements of the Group
Members, such reasonably available additional financial and other information as
any Lender through the Administrative Agent may from time to time reasonably
request.

47 



--------------------------------------------------------------------------------



 



Documents required to be delivered pursuant to Section 6.1, Section 6.2 or
Section 6.7 may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date received by the Administrative Agent. Each
Lender shall be deemed to have received such documents on the date on which such
documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial or governmental third-party website or
whether sponsored by the Administrative Agent); provided, that the Borrower
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents and, at the request of the
Administrative Agent, provide by electronic mail electronic versions (i.e., soft
copies) of such documents.
          6.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations in respect of taxes, assessments and governmental charges
or levies of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Borrower and its Subsidiaries.
          6.4. Maintenance of Existence; Compliance. (a)(i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.4 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (b) comply in all material respects with all
Requirements of Law.
          6.5. Maintenance of Property; Insurance. (a) Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted except as could not reasonably be expected to have a Material
Adverse Effect and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.
          6.6. Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and activities
and (b) permit representatives of the Agents or any Lender (subject to
reasonable confidentiality agreements) to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time upon reasonable notice and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers and managerial employees of
the Group Members and with their independent certified public accountants,
provided that an officer of the Borrower shall be provided reasonable
opportunity to participate in any such discussion with the accountants; provided
further that such inspections shall be coordinated through the Administrative
Agent so that in the absence of an Event of Default, not more than one such
inspection shall occur in any calendar year. The Agents and the Lenders agree to
use reasonable efforts to coordinate and manage the exercise of their rights
under this Section 6.6 so as to minimize the disruption to the business of the
Borrower and its Subsidiaries resulting therefrom.
          6.7. Notices. Promptly give notice to the Administrative Agent and
each Lender of:
     (a) the occurrence of any Default or Event of Default;

48 



--------------------------------------------------------------------------------



 



     (b) any litigation or proceeding affecting any Loan Party (i) in which the
amount involved is $10,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Event(s) that have occurred, could reasonably be expected to result
in liability of any Loan Party or any of its ERISA Affiliates in an aggregate
amount exceeding $10,000,000; and
     (d) any development or event that has had or could reasonably be expected
to have a Material Adverse Effect.
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Loan Party proposes to take with
respect thereto.
          6.8. Environmental Laws. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
     (a) comply with, and take all commercially reasonable steps to ensure
compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and take all
commercially reasonable steps to ensure that all tenants and subtenants obtain
and comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws.
     (b) conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws.
          6.9. Additional Collateral, etc. (a) With respect to any property
acquired after the Closing Date by any Loan Parties (other than (x) any property
described in paragraph (b) below and (y) any property constituting Excluded
Property) as to which the Collateral Agent, for the benefit of the Secured
Parties, does not have a perfected Lien, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Security Documents or such other
documents as the Administrative Agent deems necessary or advisable to grant to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in such property and (ii) take all actions necessary or advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest under the laws of the United States
in such property, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Security Documents or
by law or as may be requested by the Administrative Agent.
          (b) (i) As soon as possible (and in no event later than 45 days after
the delivery of any financial statements under subsection 6.1(a) or (b), for any
fiscal period, in the case of Subsidiaries referred to in the following clause
(A) which period may be extended by the Administrative Agent from time to time
in its discretion), cause (A) all of the Capital Stock (other than Excluded
Property) owned directly or indirectly by the Borrower of each of the Borrower’s
direct or indirect Domestic Subsidiaries (other than any Excluded Subsidiary or
Immaterial Subsidiary) to be pledged to the Collateral Agent, pursuant to an
amendment to the Security Documents reasonably requested by the Administrative
Agent, (B) if requested by the Administrative Agent, cause all of the Capital
Stock (other than Excluded Property) owned directly or indirectly by the
Borrower of any of the Borrower’s direct or indirect Domestic Subsidiaries
(other than any Excluded Subsidiary and whether or not such Domestic Subsidiary
is an Immaterial Subsidiary) to be pledged to the Collateral Agent pursuant to
an amendment to the Security Documents reasonably requested by the
Administrative Agent, (C) 65% of the voting Capital Stock and all non-voting
Capital Stock (other than Excluded

49 



--------------------------------------------------------------------------------



 



Property) of each of the Borrower’s or any of its Domestic Subsidiaries’ direct
Foreign Subsidiaries which are not Immaterial Subsidiaries (or such lesser
amount as may be owned by the Borrower and its Domestic Subsidiaries), to be
pledged to the Collateral Agent pursuant to the Security Documents, for the
ratable benefit of the Secured Parties, pursuant to an amendment to the Security
Documents reasonably requested by the Administrative Agent and (D) the
Administrative Agent to receive legal opinions of counsel to the Borrower
acceptable to the Administrative Agent covering such matters in respect of such
pledges as the Administrative Agent shall reasonably request.
     (ii) Notwithstanding the foregoing, cause the Capital Stock of any Special
Purpose Subsidiary or Subsidiary of the Borrower which acts as a purchaser of
receivables for a receivables securitization program of the Borrower and its
Domestic Subsidiaries to be pledged as Collateral pursuant to the Security
Documents.
          (c) As soon as possible, cause (i) each of the Borrower’s direct or
indirect Domestic Subsidiaries (other than (A) an Excluded Subsidiary, (B) an
Immaterial Subsidiary (provided that all Immaterial Subsidiaries excluded under
this clause (B) and clause (b) of the definition of “Guarantor” shall not at any
time contribute in the aggregate more than 5% of Consolidated Assets or more
than 5% of Consolidated Revenues), (C) a joint venture in which not more than
85% of the aggregate Capital Stock of such joint venture is held by the Loan
Parties in the aggregate or (D) a direct holding company of one or more joint
ventures under clause (C) hereof, provided that such holding company does not
engage in any business or own any assets other than owning the Capital Stock of
such joint ventures) to become a Guarantor by executing and delivering a joinder
or assumption agreement to the Guarantee and Collateral Agreement in a form
reasonably requested by the Administrative Agent if such Subsidiary is not then
a Guarantor and (ii) opinions of counsel to the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent, covering such matters in
respect of the Guarantee and Collateral Agreement as the Administrative Agent
shall reasonably request to be delivered to the Administrative Agent.
          (d) With respect to any fee interest in any real property having a
fair market value (together with improvements thereof) in the good faith
estimation of the Borrower of at least $5,000,000 or otherwise not constituting
Excluded Property acquired after the Closing Date by any Loan Party (other than
any such real property subject to a Lien expressly permitted by Section 7.3(g)),
as soon as reasonably possible and in any event within 60 days after such
acquisition (i) execute and deliver a Mortgage, in favor of the Collateral
Agent, for its benefit, for the benefit of the Administrative Agent and for the
benefit of the Lenders, covering such real property, creating a Lien on such
real property prior and superior in right to all other Liens on such real
property (except Liens permitted by Section 7.3), (ii) if reasonably requested
by the Administrative Agent, provide the Collateral Agent, for its benefit, for
the benefit of the Administrative Agent and for the benefit of the Lenders with
(x) a binding pro forma mortgagee’s title insurance policy or marked-up
unconditional commitment to issue such insurance covering such real property in
an amount equal to the purchase price of such real property (or such lesser
amount as shall be reasonably specified by the Administrative Agent) as well as
a current map or plat of an as-built survey thereof, together with a surveyor’s
certificate and (y) any consents or estoppels reasonably deemed necessary by the
Administrative Agent in connection with such Mortgage, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent and
(iii) if requested by the Administrative Agent, deliver to the Agents legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

50 



--------------------------------------------------------------------------------



 



          6.10. Post-Closing Matters. (a) Maintain at all times substantially
all of the cash and Cash Equivalents of the Loan Parties (other than cash and
Cash Equivalents which are pledged to third parties to secure obligations of the
Loan Parties) at an account or accounts with the Administrative Agent or any
other financial institution that has entered into a control agreement in form
and substance reasonably satisfactory to the Administrative Agent; provided,
that (i) the Loan Parties may maintain accounts with financial institutions
other than the Administrative Agent and not subject to control agreements
consisting of (A) payroll accounts, which accounts shall at no time contain more
cash than is necessary to meet the periodic payroll obligations of the Borrower
and its Subsidiaries, (B) accounts with balances up to $10,000,000 in the
aggregate, (C) trust accounts, so long as such trust accounts only contain funds
of third parties and (D) accounts, if any, maintained in connection with
employee benefit plans, so long as such accounts contain only funds required to
be maintained by such employee benefit plans.
          (b) Cause the post-closing matters identified on Schedule 6.10 to be
completed on or before the date set forth on Schedule 6.10 for the relevant
post-closing matter (which date may be extended by the Administrative Agent from
time to time in its discretion).
SECTION 7. NEGATIVE COVENANTS
          Each Loan Party hereby jointly and severally agrees that, commencing
on the Closing Date and so long as any Loan or other amount is owing to any
Lender or the Administrative Agent hereunder, they shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly:
          7.1. Financial Covenants.
          (a) Consolidated Leverage Ratio. Permit, on the last day of any fiscal
quarter beginning with the first fiscal quarter end date following the Closing
Date, the Consolidated Leverage Ratio for the four consecutive fiscal quarters
of the Borrower ending with such fiscal quarter end date to exceed the amount
set forth opposite such fiscal quarter below:

      Fiscal Quarter   Consolidated Leverage Ratio Q4 2009   7.50 Q1 2010   7.50
Q2 2010   6.00 Q3 2010   4.75 Q4 2010   3.50 Q1 2011   2.75 Q2 2011   2.50 Q3
2011   2.25 Q4 2011 and each fiscal quarter thereafter   2.00

51 



--------------------------------------------------------------------------------



 



          (b) Interest Coverage. Permit, on the last day of any fiscal quarter
beginning with the first fiscal quarter end date following the Closing Date, the
Interest Coverage Ratio for the four consecutive fiscal quarters of the Borrower
ending with such fiscal quarter end date to be less than the amount set forth
opposite such fiscal quarter below:

      Fiscal Quarter   Interest Coverage Ratio Q4 2009   1.25 Q1 2010   1.25 Q2
2010   1.50 Q3 2010   1.75 Q4 2010   2.50 Q1 2011 and each fiscal quarter
thereafter   3.00

          (c) Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made by the Loan Parties during any fiscal year set forth below to
exceed the amount set forth opposite such fiscal year:

          Maximum Capital Expenditure Amount Fiscal Year   ($) 2010  
200,000,000 2011   215,000,000 2012   250,000,000 2013   275,000,000 2014  
300,000,000

; provided, that (a) up to 100% of any such amount referred to above, if not
expended in the fiscal year for which it is permitted, may be carried over for
expenditure in the next succeeding fiscal year and (b) Capital Expenditures made
pursuant to this Section during any fiscal year shall be deemed made, first, in

52 



--------------------------------------------------------------------------------



 



respect of amounts permitted for such fiscal year as provided above and, second,
in respect of amounts carried over from the prior fiscal year pursuant to clause
(a) above.
          7.2. Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:
     (a) Indebtedness of any Loan Party pursuant to any Loan Document;
     (b) intercompany Indebtedness incurred pursuant to any Investment permitted
by Section 7.7(f) so long as any such Indebtedness owing by a Loan Party to any
Person other than a Loan Party shall, in each case, be evidenced by an
Intercompany Subordinated Note (other than, and solely to the extent that, such
Intercompany Subordinated Note would be prohibited by any law or regulation of a
jurisdiction where any such Person that is a Foreign Subsidiary is located or
organized);
     (c) unsecured Guarantee Obligations incurred in the ordinary course of
business or with respect to Indebtedness permitted pursuant to this Agreement by
(i) the Borrower or any of its Subsidiaries of obligations of the Borrower or
any Guarantor or (ii) any Subsidiary that is not Loan Party of any obligations
of a Subsidiary that is not a Loan Party;
     (d) Indebtedness outstanding on the Closing Date (after giving effect to
the occurrence of the Effective Date) and listed on Schedule 7.2(d);
     (e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $75,000,000 at any one time outstanding;
     (f) additional Indebtedness of the Borrower or any of its Subsidiaries in
an aggregate principal amount not to exceed (x) with respect to the Loan
Parties, $100,000,000 and (y) with respect to Subsidiaries that are not Loan
Parties, $150,000,000, in each case, at any one time outstanding; provided that
the aggregate principal amount of Indebtedness under clauses (x) and (y) shall
not exceed $200,000,000 at any one time outstanding;
     (g) Indebtedness of the Borrower or any of its Subsidiaries in respect of
workers’ compensation claims, self-insurance obligations, performance, bid and
surety bonds and completion guaranties, in each case in the ordinary course of
business;
     (h) Indebtedness of the Borrower or any of its Subsidiaries arising from
the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently drawn by the Borrower or such Subsidiary in the
ordinary course of business against insufficient funds, so long as such
Indebtedness is repaid within five Business Days;
     (i) letters of credit issued for the account of any Group Member (including
Specified Letters of Credit), so long as the sum of (i) the aggregate undrawn
face amount thereof, (ii) any unreimbursed obligations in respect thereof and
(iii) the aggregate amount of pledges and deposits made pursuant to
Section 7.3(t) below does not exceed the LC Basket Limit at any time;

53 



--------------------------------------------------------------------------------



 



     (j) obligations of Chinese Subsidiaries in respect of Chinese Acceptance
Notes in the ordinary course of business;
     (k) Indebtedness of a joint venture (including a joint venture which is
treated as a Subsidiary as a result of FASB Interpretation No. 46 issued by the
Financial Accounting Standards Board) as long as such Indebtedness is
non-recourse to the Borrower or any other Subsidiary of the Borrower in an
aggregate principal amount not to exceed $150,000,000 at any time;
     (l) Indebtedness incurred by any Group Member other than a Loan Party
pursuant to working capital lines of credit or any overdraft line or other cash
management system in an aggregate outstanding principal amount for all such
Group Members at the close of business on any day not to exceed $150,000,000;
     (m) (i) Indebtedness of the Borrower in respect of Permitted Second Lien
Indebtedness in an aggregate principal amount not to exceed $600,000,000, plus
any additional principal amount from interest thereon that is paid-in-kind, and
(ii) Guarantee Obligations of any Guarantor in respect of such Indebtedness;
     (n) Indebtedness under tax-favored or government-sponsored financing
transactions; provided that (i) the terms of such transactions and the Group
Members party thereto have been approved by the Administrative Agent, (ii) such
Indebtedness is not senior in right of payment to the Obligations, (iii) any
Lien on Collateral arising pursuant to such transactions is subordinated to the
Liens on the Collateral securing the Obligations and (iv) the aggregate
principal amount of such Indebtedness shall not exceed $75,000,000 at any time;
     (o) Indebtedness incurred by any Group Member in order to finance Permitted
Acquisitions;
     (p) Seller Debt and Earn-outs incurred in connection with Permitted
Acquisitions; provided, that such Seller Debt or Earn-outs shall be subordinated
and/or restricted in a manner reasonably satisfactory to the Administrative
Agent at the time they are contemplated to be incurred;
     (q) Indebtedness of a Subsidiary of the Borrower acquired pursuant to a
Permitted Acquisition (or Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness); provided that (i) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition, and (ii) such Indebtedness does
not constitute debt for borrowed money, it being understood and agreed that
Capitalized Lease Obligations and purchase money Indebtedness shall not
constitute debt for borrowed money for purposes of this subclause (ii);
     (r) contingent obligations with respect to customary indemnification
obligations in favor of sellers in connection with Acquisitions permitted under
Section 7.7 and purchasers in connection with Dispositions permitted under
Section 7.5;
     (s) provided that no Event of Default shall have occurred and be continuing
or would occur as a consequence thereof, Indebtedness which serves to refund,
replace, extend repurchase, redeem or refinance any Indebtedness permitted under
paragraphs (d),

54 



--------------------------------------------------------------------------------



 



(e), (f), (o), (p) or (q) above, or any Indebtedness issued to so refund,
replace, extend, repurchase or refinance such Indebtedness, including, in each
case, additional Indebtedness incurred to pay premiums (including tender
premiums), defeasance costs and fees and expenses in connection therewith
(collectively, the “Permitted Refinancing Indebtedness”) at or prior to its
respective maturity; provided, however, that:
     (i) the weighted average life to maturity of such Permitted Refinancing
Indebtedness shall not be shorter than the weighted average life to maturity of
such refinanced Indebtedness at the time of such refunding or refinancing;
     (ii) to the extent such Permitted Refinancing Indebtedness refinances
Indebtedness subordinated or pari passu to the Obligations, such Permitted
Refinancing Indebtedness is subordinated or pari passu to the Obligations at
least to the same extent as the Indebtedness being refunded or refinanced;
     (iii) such Permitted Refinancing Indebtedness shall not be in a principal
amount in excess of the principal amount of, premium, if any, accrued interest
on, and related fees and expenses of, the Indebtedness being refunded, replaced,
extended, repurchased, redeemed or refinanced (including any premium, expenses,
costs and fees incurred in connection with such refund, replacement or
refinancing);
     (iv) the obligors in respect of such Permitted Refinancing Indebtedness
(including in their capacities as primary obligor and guarantor) are the same as
for the Indebtedness being refinanced; and
     (v) any Liens securing such Permitted Refinancing Indebtedness are not
extended to any property which does not secure the Indebtedness being
refinanced; and
     (t) unsecured Indebtedness and unsecured Guarantee Obligations of any Loan
Party in respect of such unsecured Indebtedness so long as the Net Cash Proceeds
thereof are applied to prepay the Loans in accordance with Section 2.9(a).
          7.3. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:
     (a) Liens for taxes not yet due or that are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
(if required by GAAP) are maintained on the books of the Borrower or its
Subsidiaries, as the case may be, in conformity with GAAP (or, in the case of
Foreign Subsidiaries, generally accepted accounting principles in effect from
time to time in their respective jurisdiction of organization);
     (b) landlord’s carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, supplier, construction or other like Liens in the ordinary course
of business that are not overdue for a period of more than 45 days or that are
being bonded or contested in good faith by appropriate proceedings;
     (c) (i) pledges or deposits made in connection with workers’ compensation,
unemployment insurance and other social security legislation, and (ii) Liens
(A) of a collecting bank arising in the ordinary course of business under
Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items

55 



--------------------------------------------------------------------------------



 



being collected upon or (B) in favor of a banking institution or financial
intermediary, encumbering amounts credited to deposit or securities accounts
(including the right of set-off) arising in the ordinary course of business in
connection with the maintenance of such accounts;
     (d) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds, utility payments and other obligations of a like nature
incurred in the ordinary course of business;
     (e) zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, mortgage rights, easements, rights-of-way, restrictions
and other similar encumbrances incurred in the ordinary course of business that,
in the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;
     (f) Liens in existence on the Closing Date (after giving effect to the
occurrence of the Effective Date) and listed on Schedule 7.3(f) and extensions,
renewals and replacements of any such Liens so long as the principal amount of
Indebtedness or other obligations secured thereby is not increased and so long
as such Liens are not extended to any other property of the Borrower or any of
its Subsidiaries;
     (g) Liens securing Indebtedness of the Borrower or any other Subsidiary
incurred pursuant to Section 7.2(e) to finance the acquisition of fixed or
capital assets; provided that (i) such Liens shall be created within 90 days of
the acquisition of such fixed or capital assets, (ii) such Liens do not at any
time encumber any property other than the property financed by such Indebtedness
and proceeds thereof and (iii) the amount of Indebtedness secured thereby is not
increased and extensions, renewals and replacements of any such Liens so long as
the principal amount of Indebtedness or other obligations secured thereby is not
increased and so long as such Liens are not extended to any other property of
the Borrower or any of its Subsidiaries;
     (h) Liens created pursuant to the Loan Documents;
     (i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
     (j) Liens with respect of leases, licenses, sublicenses or subleases
granted to others not interfering in any material respect with the businesses of
the Borrower or any of its Subsidiaries;
     (k) Liens with respect to operating leases not prohibited under this
Agreement and entered into in the ordinary course of business;
     (l) Liens not otherwise permitted by this Section so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to the Borrower and
all Subsidiaries) $50,000,000 at any one

56 



--------------------------------------------------------------------------------



 



time; provided that not more than $35,000,000 of such basket amount shall be
available for Liens securing Indebtedness of the Borrower and its Subsidiaries;
     (m) Liens on the assets of a Foreign Subsidiary and its Subsidiaries
securing obligations of such Persons that are not prohibited by Section 7.2 so
long as the aggregate outstanding principal amount of the obligations for
borrowed money secured thereby does not exceed (as to all Foreign Subsidiaries)
$75,000,000 at any one time;
     (n) receipt of progress payments and advances from customers in the
ordinary course of business to the extent same creates a Lien on the related
inventory and proceeds thereof;
     (o) Liens on the assets of joint ventures and their Subsidiaries securing
obligations of such Persons that are not prohibited by Section 7.2 so long as
such Liens do not encumber any assets or property of the Borrower or its other
Subsidiaries;
     (p) attachment, judgment or other similar Liens securing judgments or
decrees not constituting an Event of Default under Section 8.1(h) or securing
appeal or other surety bonds related to such judgments or decrees;
     (q) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business;
     (r) statutory Liens and rights of offset arising in the ordinary course of
business of the Borrower and its Subsidiaries;
     (s) Liens on assets of Foreign Subsidiaries securing Indebtedness of a
Foreign Subsidiary permitted by Sections 7.2(f) and 7.2(k) and securing other
obligations under the agreements governing or relating to such Indebtedness, so
long as such Liens do not encumber the Capital Stock of the Borrower or any of
its Subsidiaries;
     (t) pledges or deposits made to support any obligations of the Group
Members (including cash collateral to secure obligations under letters of credit
permitted pursuant to Section 7.2(i)) so long as (without duplication) the sum
of (i) the aggregate undrawn face amount of letters of credit permitted pursuant
to Section 7.2(i) above, (ii) any unreimbursed obligations in respect of letters
of credit permitted pursuant to Section 7.2(i) above and (iii) the aggregate
amount of such pledges and deposits does not exceed the limit set forth in
Section 7.2(i);
     (u) Liens arising in connection with financing transactions permitted by
Section 7.2(n), provided that such liens do not at any time encumber any
property unless approved by the Administrative Agent and such Liens otherwise
comply with Section 7.2(n);
     (v) Liens on the Collateral (or any portion thereof) securing the
obligations under Permitted Second Lien Indebtedness; provided that such Liens
are subordinated pursuant to the Intercreditor Agreement;
     (w) Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Subsidiary of the Borrower in
existence at the time such

57 



--------------------------------------------------------------------------------



 



Subsidiary is acquired pursuant to a Permitted Acquisition; provided that (i)
any Indebtedness that is secured by such Liens is permitted to exist under
Section 7.2(q), and (ii) such Liens are not incurred in connection with, or in
contemplation or anticipation of, such Permitted Acquisition and do not attach
to any other asset of the Borrower or any of its Subsidiaries and extensions,
renewals and replacements of any such Liens so long as the principal amount of
Indebtedness or other obligations secured thereby is not increased and so long
as such Liens are not extended to any other property of the Borrower or any of
its Subsidiaries;
     (x) statutory Liens and Liens granted by any orders in any proceeding in
connection with the CCAA Cases, in each case on any assets of any Canadian
Subsidiary of the Borrower;
     (y) Liens on receivables and customary related assets subject to a
Receivable Financing Transaction; and
     (z) the exchange or transfer within China of Chinese Acceptance Notes by
Chinese Subsidiaries of the Borrower in the ordinary course of business.
          7.4. Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
     (a) any Subsidiary of the Borrower may be merged, consolidated with or into
or transferred to the Borrower (provided that the Borrower shall be the
continuing or surviving corporation) or with, into or to any Guarantor (provided
that the Guarantor shall be the continuing or surviving corporation or
simultaneously therewith, the continuing corporation shall become a Guarantor);
     (b) any Subsidiary of the Borrower that is not a Loan Party may be merged,
consolidated, amalgamated, liquidated, wound-up, dissolved or all or
substantially all of its property or business Disposed of with, into or to a
Subsidiary that is not a Loan Party;
     (c) any Subsidiary of the Borrower may Dispose of any or all of its assets
to the Borrower or any Guarantor (upon voluntary liquidation or otherwise);
     (d) any Disposition otherwise permitted pursuant to Section 7.5 may be
completed; and
     (e) any Permitted Acquisition otherwise permitted pursuant to Section 7.7
may be completed.
          7.5. Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:
     (a) the Disposition of obsolete or worn out property or property no longer
useful in the business of the Borrower and its Subsidiaries, in each case in the
ordinary course of business;

58 



--------------------------------------------------------------------------------



 



     (b) the Disposition of inventory or Cash Equivalents in the ordinary course
of business;
     (c) Dispositions permitted by Section 7.4(c), Restricted Payments permitted
by Section 7.6 and Investments permitted by Section 7.7;
     (d) the Disposition or issuance of any Subsidiary’s Capital Stock to the
Borrower or any Guarantor;
     (e) the licensing and cross-licensing arrangements of technology or other
intellectual property in the ordinary course of business;
     (f) the Disposition of any property or assets (i) to any Loan Party and
(ii) by any Subsidiary that is not a Loan Party to any other Subsidiary that is
not a Loan Party;
     (g) transfers of property as a result of any Recovery Event;
     (h) leases, occupancy agreements and subleases of property in the ordinary
course of business;
     (i) the Disposition by the Borrower and certain of its Subsidiaries of
account receivables of General Motors Corporation, Chrysler LLC and their
affiliates and customary related property to special purpose vehicles
established by General Motors Corporation and Chrysler LLC pursuant to the
United States Department of the Treasury’s Auto Supplier Support Programs;
     (j) the Disposition of receivables and customary related assets (i) in
connection with a Receivables Financing Transaction or (ii) pursuant to
factoring programs on customary market terms for such transactions and with
respect to receivables of, and generated by, Group Members that are not Loan
Parties;
     (k) the Disposition for fair market value of certain assets in Sweden
related to the transfer of certain programs to a competitor as previously
disclosed to the Administrative Agent;
     (l) the exchange or transfer within China of Chinese Acceptance Notes by
Chinese Subsidiaries of the Borrower; and
     (m) the Disposition of other property (other than receivables and customary
related assets) having a fair market value not to exceed 5% of Consolidated
Total Tangible Assets in the aggregate during any fiscal year of the Borrower;
provided that the Net Cash Proceeds thereof are applied to prepay the Loans to
the extent required by Section 2.9(b).
          7.6. Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of the Borrower or any Subsidiary of the
Borrower, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of the Borrower or any Subsidiary of the Borrower
(collectively, “Restricted Payments”), except that (a) any Subsidiary may make
Restricted

59 



--------------------------------------------------------------------------------



 



Payments to any Loan Party, (b) any Subsidiary may make Restricted Payments to
the Group Member that is its parent company so long as, in the case of any
Restricted Payment made by a Loan Party, such parent company is also a Loan
Party, (c) any Subsidiary may make Restricted Payments with respect to the
Capital Stock of such Subsidiary, provided that each Group Member shareholder of
such Subsidiary receives at least its ratable share thereof, (d) in accordance
with the excess cash paydown provisions contemplated by the Plan of
Reorganization, the Borrower may make payments with respect to the Series A
Preferred Stock in an aggregate amount not to exceed $50,000,000 and (e) the
Borrower may pay cash in lieu of fractional shares in connection with any
conversion of Series A Preferred Stock or warrants in accordance with its terms,
provided that at the time of such cash payment no Default or Event of Default
shall have occurred and be continuing. Notwithstanding the foregoing, the
cashless exercise of stock options granted pursuant to any employee benefit plan
shall not be construed as a Restricted Payment.
          7.7. Investments. Make any Investment except:
     (a) extensions of trade credit in the ordinary course of business;
     (b) Investments in Cash Equivalents;
     (c) Guarantee Obligations permitted by Section 7.2;
     (d) loans and advances to employees or directors of any Group Member in the
ordinary course of business (including for travel, entertainment and relocation
expenses);
     (e) Investments in the business of the Borrower and its Subsidiaries made
by the Borrower or any of its Subsidiaries with the proceeds of any Reinvestment
Deferred Amount;
     (f) intercompany Investments by (i) any Group Member in the Borrower or any
Person that, prior to such investment, is a Guarantor, (ii) by any Subsidiary
that is not a Loan Party in any other Subsidiary that is not a Loan Party,
(iii) by any Loan Party in a Foreign Subsidiary to fund in the ordinary course
of business foreign operations and (iv) by any Loan Party in any Subsidiary that
is not a Loan Party, provided that the aggregate amount of Investments under
clause (iv) in Subsidiaries that are organized under the laws of a Specified
Jurisdiction shall not exceed $250,000,000 at any one time outstanding in the
aggregate plus, without duplication, all cash returns of principal or capital,
cash dividends and other cash returns received by any Loan Party after the date
hereof from any Subsidiary that is organized under the laws of a Specified
Jurisdiction;
     (g) Investments consisting of Indebtedness permitted by Section 7.2;
     (h) prepaid expenses and lease, utility, workers, compensation, performance
and other similar deposits made in the ordinary course of business;
     (i) Investments (including debt obligations) received in the ordinary
course of business by the Borrower or any Subsidiary in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement or
delinquent obligations of, and other disputes with, customers and suppliers
arising out of the ordinary course of business;
     (j) Investments in existence on the Closing Date;

60 



--------------------------------------------------------------------------------



 



     (k) Investments in Greenfield Holdings, LLC and Integrated Manufacturing
and Assembly L.L.C. to the extent that such Investments are made in the ordinary
course of a Loan Party’s business, for cash management purposes and not
exceeding $50,000,000 at any one time outstanding plus, without duplication, all
cash returns of principal or capital, cash dividends and other cash returns
received by any Loan Party after the date hereof from Greenfield Holdings, LLC
or Integrated Manufacturing and Assembly L.L.C.;
     (l) the Disposition or contribution by the Borrower and certain of its
domestic Subsidiaries of certain metals and electronics assets to its existing
Subsidiaries consistent with the restructuring plan including in the financial
projections; and
     (m) Swap Agreements permitted by Section 7.9;
     (n) Investments in Special Purpose Subsidiaries arising or made under
Receivable Financing Transactions;
     (o) Permitted Acquisitions; and
     (p) in addition to Investments otherwise expressly permitted by this
Section, Investments by the Borrower or any of its Subsidiaries in an aggregate
amount not to exceed $200,000,000 at any one time outstanding.
          7.8. Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than transactions among Group Members) unless such transaction
(a) is otherwise permitted under this Agreement, (b) is in the ordinary course
of business of the relevant Group’s Member, upon fair and reasonable terms no
less favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate; or (c) involves
any Lender or Agent (or their Affiliates) in its capacity as Lender or Agent
under this Agreement.
          7.9. Swap Agreements. Enter into any Swap Agreement except (a) Swap
Agreements entered into to hedge or mitigate risks to which any Group Member has
actual exposure (other than those in respect of Capital Stock of any Person) and
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investments of any Group Member, provided that in each case such agreements are
not entered into for speculative purposes.
          7.10. Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than December 31.
          7.11. Negative Pledge Clauses. Enter into or permit to exist or become
effective any agreement that prohibits or limits (other than a dollar limit,
provided that such dollar limit is sufficient in amount to allow at all times
the Liens to secure the obligations under the Loan Documents in full) the
ability of any Loan Party to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
to secure its obligations under the Loan Documents to which it is a party other
than (a) this Agreement and the other Loan Documents, (b) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby or any other secured obligation (other than Indebtedness for
borrowed money) permitted by Section 7.3(c), (d), (t), (w) or (y) (in which
case, any prohibition or limitation shall only be effective against (x) in the
case of

61 



--------------------------------------------------------------------------------



 



purchase money Liens or Capital Lease Obligations, the assets financed thereby
and proceeds thereof and (y) in the case of other secured obligations, the
specific assets subject to the Lien securing such obligation), (c) the Second
Lien Term Loan Documents and any agreement governing Permitted Second Lien
Indebtedness (provided that the prohibition or limitation contained therein is
no less favorable to the Lenders than that which exists in the Second Lien Term
Loan Documents) , any agreement governing any Indebtedness existing as of the
Closing Date and any agreement governing any Permitted Refinancing Indebtedness
of such Indebtedness existing as of the Closing Date (provided that the
prohibition or limitation contained therein is no less favorable to the Lenders
than that which exists in the agreement governing such Indebtedness as of the
Closing Date), (d) customary provisions in joint venture agreements and similar
agreements that restrict the transfer of assets of, or equity interests in,
joint ventures, (e) customary provisions in any agreements governing any
Receivable Financing Transaction (in which case, any prohibition or limitation
shall only be effective against the assets conveyed thereunder), (f) any
agreement governing Specified Letters of Credit or any Specified Swap Agreement
containing provisions not more restrictive that the provisions of this Agreement
and (g) licenses or sublicenses by the Borrower and its Subsidiaries of
intellectual property in the ordinary course of business (in which case, any
prohibition or limitation shall only be effective against the intellectual
property subject thereto).
          7.12. Clauses Restricting Subsidiary Distributions. Enter into or
permit to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Loan Party, (b) make loans or advances to, or
other Investments in, the Borrower or any other Loan Party or (c) transfer any
of its assets to the Borrower or any other Loan Party, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the Loan Documents, the Second Lien Term Loan Documents and any
agreement governing Permitted Second Lien Indebtedness (provided that the
prohibition or limitation contained therein is no less favorable to the Lenders
than that which exits in the Second Lien Term Loan Documents), any agreement
governing any Indebtedness existing as of the Closing Date and any agreement
governing any Permitted Refinancing Indebtedness of such Indebtedness existing
as of the Closing Date (provided that the prohibition or limitation contained
therein is no less favorable to the Lenders than that which exists in the
agreement governing such Indebtedness as of the Closing Date), (ii) customary
provisions in joint venture agreements and similar agreements that restrict the
transfer of equity interests in joint ventures (in which case such restrictions
shall relate only to assets of, or equity interests in, such joint venture or
any holding company which may hold the Capital Stock of such joint venture),
(iii) any restrictions regarding licenses or sublicenses by the Borrower and its
Subsidiaries of intellectual property in the ordinary course of business (in
which case such restriction shall relate only to such intellectual property);
(iv) customary restrictions and conditions contained in agreements relating to
the sale of all or a substantial part of the capital stock or assets of any
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary to be sold and such sale is permitted hereunder, (v) with
respect to restrictions described in clause (a) of this Section 7.12,
restrictions contained in agreements governing Indebtedness permitted by
Section 7.2(c) hereof; and (vi) with respect to restrictions described in clause
(c) of this Section 7.12, restrictions contained in agreements governing
Indebtedness permitted by Section 7.2(e) (as long as such restrictions apply to
the property financed thereby) and (k) hereof (as long as such restrictions
apply only to the assets of the applicable joint venture).
          7.13. Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto.
          7.14. Use of Proceeds. Use the proceeds of the Loans for purposes
other than those described in Section 4.15.

62 



--------------------------------------------------------------------------------



 



          7.15. Optional Payments and Modifications in respect of Permitted
Second Lien Indebtedness. Except to the extent permitted by the Intercreditor
Agreement, (a) make or offer to make any payment, prepayment, repurchase or
redemption of or otherwise defease or segregate funds with respect to the
Permitted Second Lien Indebtedness other than (i) scheduled payments of
interest, (ii) refinancings thereof to the extent permitted by Section 7.2 and
(iii) in accordance with the excess cash paydown provisions contemplated by the
Plan of Reorganization, payments in an aggregate amount not to exceed
$50,000,000 or (b) amend, modify, waive or otherwise change, or consent or agree
to any amendment, modification, waiver or other change to, any of the terms of
the Second Lien Term Loan Documents or the documents governing other Permitted
Second Lien Indebtedness (other than any such amendment, modification, waiver or
other change that would extend the maturity or reduce the amount of any payment
of principal thereof or reduce the rate or extend any date for payment of
interest thereon or would otherwise constitute a refinancing permitted by
Section 7.2 and, in each case, is not otherwise materially adverse to the
Lenders).
          7.16. Sale and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Loan Party of real or personal property that
has been or is to be sold or transferred by such Loan Party to such Person or to
any other Person to whom funds have been or are to be advanced by such Person on
the security of such property or rental obligations of such Loan Party unless
the Net Cash Proceeds received by such Loan Party have been used to make a
prepayment of the Loans to the extent required by Section 2.9(b) above.
SECTION 8. EVENTS OF DEFAULT
          8.1. Events of Default. If any of the following events shall occur and
be continuing on or after the occurrence of the Closing Date:
     (a) the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, or any other amount payable hereunder or under any other Loan
Document, within three Business Days after any such interest or other amount
becomes due in accordance with the terms hereof; or
     (b) any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
     (c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement or Section 5.5 of
the Guarantee and Collateral Agreement; or
     (d) any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent or the Required Lenders to the Borrower; or

63 



--------------------------------------------------------------------------------



 



     (e) any Group Member (other than an Immaterial Subsidiary) shall
(i) default in making any payment of any principal of any Indebtedness
(including any Guarantee Obligation, but excluding the Loans) on the scheduled
or original due date with respect thereto; or (ii) default in making any payment
of any interest on any such Indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount (or the
termination value, as applicable) of which exceeds in the aggregate $35,000,000;
or
     (f) (i) the Borrower or any of its Subsidiaries (other than 3%
Subsidiaries) shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against the
Borrower or any of its Subsidiaries (other than 3% Subsidiaries) any case,
proceeding or other action of a nature referred to in clause (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against the Borrower or any of its
Subsidiaries (other than 3% Subsidiaries) any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Board of Directors of the Borrower shall authorize any
action set forth in clause (i) above; or (v) the Borrower or any of its
Subsidiaries (other than 3% Subsidiaries) shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or (vi) or the Borrower or any of its Subsidiaries (other than 3%
Subsidiaries) shall make a general assignment for the benefit of its creditors;
provided that all 3% Subsidiaries that are subject to any of the proceedings or
actions described in clauses (i) through (vi) of this paragraph (f) shall not at
any time contribute in the aggregate more than 5% of Consolidated Assets or more
than 5% of Consolidated Revenues; or
     (g) (i) an ERISA Event shall have occurred; (ii) a trustee shall be
appointed by a United States district court to administer any Single Employer
Plan, (iii) the PBGC shall institute proceedings to terminate any Single
Employer Plan(s); (iv) any Loan Party or any of their respective ERISA
Affiliates shall have been notified by the sponsor of a

64 



--------------------------------------------------------------------------------



 



Multiemployer Plan that it has incurred or will be assessed Withdrawal Liability
to such Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner; or (v) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (v) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or
     (h) one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (excluding any amounts paid or
covered by insurance as to which the relevant insurance company has not denied
coverage) of $35,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within 60 days
from the entry thereof; or
     (i) any of the Loan Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Liens created by any Loan Documents shall cease to be enforceable
and of the same effect and priority purported to be created thereby other than
by reason of the release thereof in accordance with the terms of the Loan
Documents; or
     (j) a Change of Control shall have occurred; or
     (k) the Intercreditor Agreement shall cease, for any reason, to be in full
force and effect or the Liens securing the obligations under the Second Lien
Term Loan Agreement shall cease, for any reason, to be validly subordinated to
the Liens securing the Obligations, or any Loan Party or any Affiliate of any
Loan Party shall assert any of the foregoing;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including, without limitation, all amounts to be paid
pursuant to Section 2.6(a)) shall immediately become due and payable, and (B) if
such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;
and (ii) with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents to be
due and payable forthwith, whereupon the same shall immediately become due and
payable. Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.
SECTION 9. THE AGENTS
          9.1. Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent and the Collateral Agent as the
collateral agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes each of the
Administrative Agent and the Collateral Agent, in its capacity as such, to take
such action on its behalf under the provisions of this Agreement and the other
Loan Documents and to exercise such powers and

65 



--------------------------------------------------------------------------------



 



perform such duties as are expressly delegated to the Administrative Agent and
Collateral Agent, as applicable, by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent and the Collateral Agent shall not have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent, as applicable.
          9.2. Delegation of Duties. Each of the Administrative Agent and the
Collateral Agent may execute any of its duties under this Agreement and the
other Loan Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Neither Agent shall be responsible for the negligence or misconduct of any
agents or attorneys-in-fact selected by it with reasonable care. The exculpatory
provisions of this Agreement and of the other Loan Documents shall apply to any
such agent or attorney-in-fact and to their Related Parties (as defined below).
          9.3. Exculpatory Provisions. Neither any Agent nor any of its
officers, directors, employees, agents, advisors, attorneys-in-fact, controlling
persons or affiliates (collectively, the “Related Parties”) shall be (i) liable
for any action lawfully taken or omitted to be taken by it or such Person under
or in connection with this Agreement or any other Loan Document (except to the
extent that any of the foregoing are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from its or such Person’s
own gross negligence or willful misconduct) or (ii) responsible in any manner to
any of the Lenders for any recitals, statements, representations or warranties
made by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder. The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.
          9.4. Reliance by Agents. The Agents and their Related Parties shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
facsimile or email message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Agents. The Agents and their Related Parties may deem and treat
the payee of any Note as the owner thereof for all purposes unless a written
notice of assignment, negotiation or transfer thereof shall have been filed with
the Administrative Agent. The Agents and their Related Parties shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders or any
other instructing group of Lenders specified by this Agreement) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Agents and their Related
Parties shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders or any other instructing group of Lenders specified by this Agreement),
and such request and

66 



--------------------------------------------------------------------------------



 



any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Loans.
          9.5. Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless such Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that an Agent receives such a notice, such
Agent shall give notice thereof to the Lenders. The Agents shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders or any other instructing group of Lenders specified by this Agreement);
provided that unless and until the Agents shall have received such directions,
the Agents may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as they
shall deem advisable in the best interests of the Lenders.
          9.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their Related Parties have made
any representations or warranties to it and that no act by the any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Agents
hereunder, the Agents shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Agents or any of its officers, directors, employees, agents,
advisors, attorneys-in-fact or affiliates.
          9.7. Indemnification. The Lenders agree to indemnify each Agent and
its Related Parties (each, an “Agent Indemnitee”) (to the extent not reimbursed
by the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Outstanding Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Outstanding Percentages immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
(including reasonable attorneys fees and expenses) whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against such Agent Indemnitee in any way relating to or arising
out of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful

67 



--------------------------------------------------------------------------------



 



misconduct. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.
          9.8. Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.
          9.9. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and of
Section 10.5 shall continue to inure to its benefit. The Administrative Agent
may in its discretion resign as Collateral Agent at any time it resigns as
Administrative Agent.
          9.10. Execution of Loan Documents. The Lenders hereby empower and
authorize the Agents, on behalf of the Lenders, to execute and deliver to the
Loan Parties the other Loan Documents and all related agreements, certificates,
documents, or instruments as shall be necessary or appropriate to effect the
purposes of the Loan Documents. Each Lender agrees that any action taken by the
Agents or the Required Lenders (or any other instructing group of Lenders
specified by this Agreement) in accordance with the terms of this Agreement or
the other Loan Documents, and the exercise by the Agents or the Required Lenders
(or any other instructing group of Lenders specified by this Agreement) of their
respective powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders.
          9.11. Collateral Agent. (a) The provisions of Section 9 that apply to
the Administrative Agent shall apply, mutatis mutandis, to the Collateral Agent
and to any successor Collateral Agent, as applicable; provided that,
notwithstanding anything herein to the contrary, the Collateral Agent shall have
the right to appoint a successor to itself as Collateral Agent and without the
consent of any Lender.
          (b) The Collateral Agent is authorized on behalf of all the Lenders,
without the necessity of any notice to or further consent from the Lenders, from
time to time to take any action with respect to any Collateral or the Loan
Documents which may be necessary to perfect and maintain a perfected security
interest in and Liens upon the Collateral granted pursuant to the Loan
Documents. Except for the safe custody of any Collateral in its possession and
the accounting for moneys actually received by it hereunder or under any of the
other Loan Documents, the Collateral Agent shall not have any duty as to any
Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, trades or other matters relative to any
Collateral, whether or not the Collateral Agent is deemed to have knowledge of
such matters, or as to taking of any necessary steps to preserve

68 



--------------------------------------------------------------------------------



 



rights against any parties or any other rights pertaining to any Collateral
(including the filing of UCC Financing and Continuation Statements). The
Collateral Agent shall be deemed to have exercised appropriate and due care in
the custody and preservation of any Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which other
collateral agents accord similar property.
          (c) Each of the Administrative Agent and the Collateral Agent, in its
capacity as an agent under the Intercreditor Agreement, shall be entitled to all
right, privileges, protections, immunities, benefits and indemnities provided to
the Administrative Agent under this Section 9.
SECTION 10. MISCELLANEOUS
          10.1. Amendments and Waivers. (a) Neither this Agreement, any other
Loan Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
principal amortization payment in respect of any Loan, reduce the stated rate of
any interest or fee payable hereunder (except (x) in connection with the waiver
of applicability of any post-default increase in interest rates (which waiver
shall be effective with the consent of the Required Lenders), (y) in connection
with the waiver or extension of any mandatory prepayment hereunder, and (z) that
any amendment or modification of defined terms used in the financial covenants
in this Agreement shall not constitute a reduction in the rate of interest or
fees for purposes of this clause (i)) or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders or
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, in each case
without the written consent of all Lenders; (iv) amend, modify or waive any
provision of Section 9 or any other provision of any Loan Document that affects
the Administrative Agent without the written consent of the Administrative
Agent; or (v) release all or substantially all of the Collateral securing the
Obligations or release all or substantially all of the Guarantors from their
obligations under the Guarantee and Collateral Agreement, in each case without
the consent of each Lender. Any such waiver and any such amendment, supplement
or modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.
          (b) Notwithstanding the foregoing, the Administrative Agent may amend
or supplement the Intercreditor Agreement and the Security Documents without the
consent of any Lender or the Required Lenders (but with the consent of the
Borrower to the extent required under the

69 



--------------------------------------------------------------------------------



 



Intercreditor Agreement and the Security Documents) to cure any ambiguity,
defect or inconsistency in the Intercreditor Agreement or the Security
Documents.
          (c) The Borrower shall be permitted to replace any Lender that
requests any payment under Section 2.16 or 2.17(a) or that does not consent to
any proposed amendment, supplement, modification, consent or waiver of any
provision of this Agreement or any other Loan Document that requires the consent
of each of the Lenders or each of the Lenders affected thereby (so long as the
consent of the Required Lenders has been obtained), with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) the replacement financial institution shall purchase,
at par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement, (iii) the Borrower shall be liable to such replaced
Lender under Section 2.18 if any Eurodollar Loan owing to such replaced Lender
shall be purchased other than on the last day of the Interest Period relating
thereto, (iv) the replacement financial institution shall be reasonably
satisfactory to the Administrative Agent, (v) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
processing and recordation fee referred to therein) and (vi) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.
          (d) Notwithstanding the foregoing, this Agreement may be amended
(x) with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all or a portion of the Loans outstanding hereunder
(“Refinanced Terms Loans”) with a replacement term loan tranche hereunder which
shall be Loans hereunder (“Replacement Term Loans”); provided that (i) the
aggregate principal amount of such Replacement Term Loans shall not exceed the
aggregate principal amount of such Refinanced Term Loans, (ii) the weighted
average life to maturity of such Replacement Term Loans shall not be shorter
than the weighted average life to maturity of such Refinanced Term Loans at the
time of such refinancing and (iii) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing, such Replacement Term Loans than, those applicable to
such Refinanced Term Loans, except to the extent necessary to provide for
covenants and other terms applicable to any period after the latest final
maturity of any Loans in effect immediately prior to such refinancing and
(y) with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Revolving Loans (as defined below) to
permit the refinancing of any Refinanced Term Loans with a revolving facility
hereunder (“Replacement Revolving Facility”); provided that (i) the aggregate
principal amount of such Replacement Revolving Facility shall not exceed the
aggregate principal amount of such Refinanced Term Loans, (ii) the final
maturity date of such Replacement Revolving Facility shall be no earlier than
the Maturity Date of the Refinanced Term Loans, (iii) the Replacement Revolving
Facility shall be fully drawn on the closing date thereof and the proceeds of
the Replacement Revolving Facility shall be used to repay the outstanding
Refinanced Term Loans, and (iv) the Replacement Revolving Facility shall be on
terms and pursuant to documentation to be determined by the Borrower and the
Persons willing to provide such Replacement Revolving Facility, provided that
(A) to the extent such terms and documentation are not consistent with the
Facility (other than with respect to pricing) they shall be reasonably
satisfactory to the Administrative Agent and (B) if the Applicable Margin (which
term for purposes of this Section 10.1(d) shall include any upfront fees payable
by the Borrower to the lenders under the Facility or the Replacement Revolving
Facility, as applicable, in the primary syndication thereof (with such upfront
fees being equated to interest based on assumed three-year life to maturity))
relating to any Replacement Revolving Facility exceeds the Applicable Margin
relating to the Refinanced Term Loans immediately prior to the refinancing
thereof, the Applicable Margin relating to the Facility shall be adjusted to
equal the Applicable Margin relating to such Replacement Revolving Facility.

70 



--------------------------------------------------------------------------------



 



          (e) In addition, notwithstanding the foregoing, this Agreement,
including this Section 10.1, and the other Loan Documents may be amended (or
amended and restated) pursuant to Section 2.20 in order to add any Incremental
Facility to this Agreement and (a) to permit the extensions of credit from time
to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement (including the rights
of the lenders under Incremental Facility to share ratably with the Facility in
prepayments pursuant to Sections 2.8 and 2.9), the Guaranty and Collateral
Agreement and the other Loan Documents with the Loans and the accrued interest
and fees in respect thereof, (b) to include appropriately the Lenders holding
such credit facility in any determination of the Required Lenders and (c) to
amend other provision of the Loan Documents so that the Incremental Facility is
appropriately incorporated (including this Section 10.1).
          10.2. Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

         
 
  The Borrower:   Lear Corporation
 
      21557 Telegraph Road
 
      Southfield, Michigan 48033
 
      Attention: Shari L. Burgess
 
      Telecopy: (248) 447-1593
 
      Telephone: (248) 447-1580
 
      Email: sburgess@lear.com
 
       
 
      With copies to:
 
       
 
      Lear Corporation
 
      21557 Telegraph Road
 
      Southfield, Michigan 48033
 
      Attention: Terrence B. Larkin
 
      Telecopy: (248) 447-5126
 
      Telephone: (248) 447-5123
 
      Email: TLarkin@lear.com
 
       
 
      With copies to (which shall not constitute a notice hereunder):
 
       
 
      Winston & Strawn LLP
 
      35 West Wacker Drive
 
      Chicago, IL 60601-9703
 
      Telecopy: (312) 558-5989
 
      Telephone: (312) 558-5700
 
      Email: CBoehrer@winston.com
 
       
 
  Administrative Agent or
Collateral Agent:   JPMorgan Chase Bank, N.A.
 
       
 
      Attention: Douglas Jenks

71 



--------------------------------------------------------------------------------



 



         
 
      Telecopy: (212) 622-4557
 
      Telephone: (212) 622-4521
 
      Email: douglas.jenks@chase.com
 
       
 
      With copies to:
 
       
 
      JPMorgan Chase Bank, N.A.
 
      Richard Duker
 
      Telecopy: (212) 270-5100
 
      Telephone: (212) 270-3057
 
      Email: richard.duker@jpmorgan.com
 
       
 
      JPMorgan Chase Bank, N.A.
 
      Attention: Goh Siew Tan
 
      Telecopy: (212) 622-4556
 
      Telephone: (212) 622-4575
 
      Email: gohsiew.tan@jpmorgan.com
 
       
 
      1111 Fannin Street, Floor 10
 
      Houston, TX 77002
 
      Attention: Alice Telles
 
      Telecopy: (713) 750-2938
 
      Telephone: (713) 750-7941
 
      Email: alice.h.telles@jpmchase.com

provided that any notice, request or demand to or upon the Agents or the Lenders
shall not be effective until received.
          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          10.3. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent, the Collateral
Agent or any Lender, any right, remedy, power or privilege hereunder or under
the other Loan Documents shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
          10.4. Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
          10.5. Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse each Agent for all its reasonable, out-of-pocket costs and expenses
incurred in connection with the

72 



--------------------------------------------------------------------------------



 



development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement, the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of counsel and any financial advisor or
third party consultants or appraisers to and each Agent and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrower prior to the Closing Date (in the case of amounts to be paid on
the Closing Date) and from time to time thereafter on such other periodic basis
as each Agent shall deem appropriate, (b) to pay or reimburse each Lender and
each Agent for all its reasonable out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, including in connection with any work-out, restructuring, forbearance
or other amendment providing relief to the Borrower, the other Loan Documents
and any such other documents related thereto, including the reasonable fees and
disbursements of counsel and any financial advisor or third party consultants or
appraisers to each Agent and the reasonable fees and disbursements of counsel to
the several Lenders; provided that, in the case of clauses (a) and (b), the
Borrower shall not be obligated to so reimburse for more than one law firm (and,
in addition to such law firm, any local counsel engaged in each relevant
jurisdiction by such law firm) as counsel for the Lenders and the Agents, (c) to
pay, indemnify, and hold each Lender and each Agent harmless from, any and all
recording and filing fees, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents related
thereto, and (d) to pay, indemnify, and hold each Lender and each Agent and
their respective officers, directors, employees, affiliates, agents, advisors,
trustees and controlling persons (each, an “Indemnitee”) harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever arising out of any litigation, investigation or proceeding
with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents and instruments referred to therein, including any of the foregoing
relating to the use of proceeds of the Loans or the violation of, noncompliance
with or liability under, any Environmental Law applicable to the operations of
any Group Member or any of the Properties and the reasonable fees and expenses
of legal counsel in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”), provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee. Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee. All
amounts due under this Section 10.5 shall be payable not later than 10 days
after a reasonably detailed written demand therefor. Statements payable by the
Borrower pursuant to this Section 10.5 shall be submitted to Shari Burgess
(Telecopy No. (248) 447-1593; Telephone No. 248-447-1580; and Email:
sburgess@lear.com), at the address of the Borrower set forth in Section 10.2, or
to such other Person or address as may be hereafter designated by the Borrower
in a written notice to the Administrative Agent. The agreements in this
Section 10.5 shall survive repayment of the Loans and all other amounts payable
hereunder.
          10.6. Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) the Borrower may not assign or otherwise transfer

73 



--------------------------------------------------------------------------------



 



any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void), (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section and (iii) no Lender may assign or otherwise transfer its rights or
obligations hereunder to any Loan Party or any of its Affiliates.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii) below
and subject to paragraph (a)(iii) above, any Lender may assign to one or more
Eligible Assignees (each, an “Assignee”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent of the
Administrative Agent, provided that no consent of the Administrative Agent shall
be required for an assignment of all or any portion of a Loan to a Lender, an
affiliate of a Lender or an Approved Fund; and
          (ii) Assignments shall be subject to the following additional
conditions:
     (A) except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments, the amount of the Commitments or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $1,000,000 unless the
Administrative Agent otherwise consents;
     (B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and
     (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.16, 2.17, 2.18 and 10.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with and
to the extent permitted by paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans owing to, each Lender pursuant to the

74 



--------------------------------------------------------------------------------



 



terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 10.1 and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.16, 2.17 and 2.18 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.7(b)
as though it were a Lender, provided such Participant shall be subject to
Section 10.7(a) as though it were a Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.16, 2.17 or 2.18 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. Any Participant that is a Non-U.S. Lender
shall not be entitled to the benefits of Section 2.17 unless such Participant
complies with Section 2.17(d).
     (iii) In the event that any Lender sells a participation in a Loan, such
Lender shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of all participants
in the Loans held by it and the principal amount (and stated interest thereon)
of the portion of the Loan which is the subject of the participation (the
“Participation Register”). A Loan may be participated in whole or in part only
by registration of such participation on the Participation Register. Any
transfer of such participation may be effected only by the Registration of such
transfer on the Participation Register. The entries in the Participation
Register shall be conclusive absent manifest error and such Lender shall treat
such participants whose name is recorded in the Participation Register as the
owner of such

75 



--------------------------------------------------------------------------------



 



participation for all purposes of this Agreement, notwithstanding any notice to
the contrary. The Participation Register shall be available for inspection by
the Administrative Agent at any reasonable time upon reasonable prior notice.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.
          (e) The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.
          (f) Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 10.6(b) (but with regard to the
requirements set forth in Section 10.6(b)(iv)). Each of the Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.
          10.7. Adjustments; Set-off. (a) Except to the extent that this
Agreement, any other Loan Document or a court order expressly provides for
payments to be allocated to a particular Lender or Lenders (including
assignments made pursuant to Section 10.6), if any Lender (a “Benefited Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 8, receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.
          (b) In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower or
the Guarantors, any such notice being expressly waived by the Borrower and the
Guarantors to the extent permitted by applicable law, upon any Obligations
becoming due and payable by the Borrower or the Guarantors hereunder (whether at
the stated maturity, by acceleration or otherwise), to set off and appropriate
and apply against such Obligations any and all deposits (general or special,
time or demand, provisional or final but not any trust or fiduciary account), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower

76 



--------------------------------------------------------------------------------



 



or the Guarantors, as the case may be. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
          10.8. Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
          10.9. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          10.10. Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Loan Parties, the Administrative Agent,
the Collateral Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent, the Collateral Agent, or any Lender
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.
          10.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          10.12. Submission To Jurisdiction; Waivers. Each Loan Party hereby
irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of (i) any State or Federal court of
competent jurisdiction sitting in New York County, New York; and (ii) appellate
courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Loan Party at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

77 



--------------------------------------------------------------------------------



 



     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
          10.13. Acknowledgements. Each Loan Party hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
     (b) none of the Administrative Agent, the Collateral Agent nor any Lender
has any fiduciary relationship with or duty to any Loan Party arising out of or
in connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent, the Collateral Agent and Lenders, on
one hand, and the Loan Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.
          10.14. Releases of Guarantees and Liens. (a)Notwithstanding anything
to the contrary contained herein or in any other Loan Document, each of the
Administrative Agent and the Collateral Agent is hereby irrevocably authorized
by each Lender (without requirement of notice to or consent of any Lender except
as expressly required by Section 10.1) to take any action requested by the
Borrower having the effect of releasing, or subordinating any Lien on, any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.
          (b) At such time as the Loans and the other obligations under the Loan
Documents (other than obligations under or in respect of Specified Letters of
Credit and Specified Swap Agreements and any contingent indemnification
obligations) shall have been paid in full, the Collateral shall be released from
the Liens created by the Loan Documents, and all obligations related thereto
(other than those expressly stated to survive such termination) of the
Administrative Agent, the Collateral Agent and each Loan Party shall terminate,
all without delivery of any instrument or performance of any act by any Person.
          10.15. Confidentiality. Each of the Administrative Agent and each
Lender agrees to keep confidential all non-public information provided to it by
any Loan Party, the Administrative Agent or any Lender pursuant to or in
connection with this Agreement that is designated by the provider thereof as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate thereof, (b) subject to
an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisors to such counterparty), (c) to its
employees, officers, directors, agents, attorneys, accountants and other
professional advisors or those of any of its affiliates, provided that such
Persons have been advised of the confidentiality provisions hereof and are
subject thereto, (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally

78 



--------------------------------------------------------------------------------



 



recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender, or (i) in connection with the exercise of any remedy hereunder or under
any other Loan Document.
          Each Lender acknowledges that information furnished to it pursuant to
this Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.
          All information, including requests for waivers and amendments,
furnished by the Borrower or the Administrative Agent pursuant to, or in the
course of administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
          10.16. WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
          10.17. USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.
          10.18. Effectiveness. This Agreement shall become effective upon the
execution and delivery of this Agreement by the Borrower, the Administrative
Agent and each Person listed on Schedule 1.1A, provided that the provisions of
Sections 6, 7 and 8 shall not apply, and shall be of no force and effect, prior
to the occurrence of the Closing Date.
[Remainder of page intentionally left blank]

79 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

            LEAR CORPORATION
      By:   /s/ Matthew J. Simoncini       Name:   Matthew J. Simoncini      
Title:   Sr. VP, and Chief Financial Officer  

80 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent and as a
Lender
      By:   /s/ Richard W. Duker       Name:   RICHARD W. DUKER       Title:  
MANAGING DIRECTOR  

81 



--------------------------------------------------------------------------------



 



         

            BARCLAYS BANK PLC, as Documentation Agent and as a
Lender
      By:   /s/ R.S.       Name:           Title:      

82 



--------------------------------------------------------------------------------



 



         

            Citigroup Global Markets Inc., as a Lender
      By:   /s/ Shapleigh B. Smith       Name:   SHAPLEIGH B. SMITH      
Title:   Managing Director  

83 



--------------------------------------------------------------------------------



 



         

            UBS Loan Finance LLC, as a Lender
      By:   /s/ Irja R. Otsa       Name:   Irja R. Otsa       Title:   Associate
Director             By:   /s/ Marie Haddad       Name:   Marie Haddad      
Title:   Associate Director    

84 



--------------------------------------------------------------------------------



 



Annex III
Conditions Precedent to Permitted Acquisitions
     (1) The Administrative Agent shall receive not less than ten Business Days’
prior written notice of such Acquisition, which notice shall include a
reasonably detailed description of the proposed terms of such Acquisition and
identify the anticipated closing date thereof;
     (2) concurrently with such Acquisition, the Borrower shall comply, and
shall cause the Target to the extent applicable to comply, with the provisions
of Section 6.9 of the Credit Agreement;
     (3) after giving effect to such Acquisition and the incurrence of any
Indebtedness in connection therewith, (a) no Default or Event of Default shall
exist, and (b) the Borrower shall be in compliance on a pro forma basis with the
covenants set forth in Section 7.1 recomputed for the most recently ended fiscal
quarter of the Borrower for which information is available regarding the
business being acquired;
     (4) all material consents necessary for such Acquisition have been acquired
and such Acquisition shall have been approved by the applicable Target’s board
of directors or similar governing body;
     (5) the applicable Target shall be engaged in substantially the same type
of business as the Borrower and its Subsidiaries or a reasonable extension
thereof;
     (6) the aggregate consideration (including all (i) cash and other property
(other than common stock of the Borrower), (ii) Earn-Outs, (iii) Seller Debt and
(iv) any other Indebtedness that is assumed or acquired by the Borrower of any
of its Subsidiaries in connection with the Acquisition) paid in connection with
all Acquisitions shall not exceed $400,000,000.

85 